            CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 1 of 90




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

                                           )
Let Them Play MN, Jane Doe 1, both         )                       Case No. 0:20-cv-2505
individually and as parent and guardian of )
Jane Doe 2 and John Roe 1, minors, Jane    )
Doe 3, as parent and guardian of John Roe  )
2 and Jane Doe 4, minors, Jane Doe 5, and  )
John Roe 3, as parent and guardian of      )
John Roe 4, a minor.                       )
                                           )
                Plaintiffs,                )
                                           )                   COMPLAINT
        vs.                                )
                                           )
Governor Tim Walz, in his official         )
capacity, Attorney General Keith Ellison, )
in his official capacity, Commissioner Jan )
Malcolm, in her official capacity,         )
Minnesota Department of Health,            )
Commissioner Alice Roberts-Davis, in her )
official capacity, and Minnesota           )
Department of Administration,              )
                                           )
                Defendants.                )


       Plaintiffs for their Complaint against Defendants state and allege as follows:

                                    INTRODUCTION

       1.      COVID-19 has proven to be a serious and intractable public health threat,

not susceptible to quick fixes or simple solutions. Young people have responded admirably

to the resulting consequences and cancellations. However, Minnesota kids should not be

required to accept, nor will the law allow, arbitrary and irrational burdens. Minnesota’s ban

on youth sports unfairly singles out young people for harm even though State officials are

aware the decision lacks support in sound science or common sense.


                                             1
            CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 2 of 90




       2.      Data and scientific principles known to Minnesota leaders demonstrate that

banning youth sports is certain to harm the young and is likely to increase, not reduce, the

spread of COVID in Minnesota communities. Lacking substance and evidentiary support

for their ban, State officials seek to avoid scrutiny by deploying scientific terms as a

defensive veneer. However, this facade crumbles under only minimal scrutiny.

Minnesota’s youth must not be asked to bear a burden the State knows to be unnecessary.

       3.      It is not without a certain irony that the same Executive Order that irrationally

bars youth sports, also prohibits collective action by those who would dissent. In violation

of bedrock First Amendment freedoms, Governor Walz has attempted to prohibit those

who disagree with his decisions from “congregat[ing] together for a common or

coordinated . . . purpose” even if such protest is entirely safe and, in his words, “even if

social distancing can be maintained.”

       4.      Plaintiffs bring this action because “even in a pandemic, the Constitution

cannot be put away and forgotten.” Roman Catholic Diocese of Brooklyn v. Cuomo, __

U.S. __, 2020 WL 6948354, at *3 (Nov. 25, 2020) (per curium). Plaintiffs request

immediate temporary and permanent injunctive relief barring Defendants from violating

their constitutional rights as set forth herein.

                                        PLAINTIFFS

       5.      Plaintiff Let Them Play MN (“LTP”) is a Minnesota non-profit corporation.

LTP was founded as an unincorporated association in August 2020 by its current Executive

Director Dawn Gillman. As a mom of high school athletes, Ms. Gillman founded LTP

because she believed it was unfair to prohibit certain sports from playing when, in fact, it


                                                   2
            CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 3 of 90




was safe to let them play. Over the four months since its founding, LTP has organized more

than 23,000 supporters, including parents, coaches, and fans from across Minnesota who

understand the value of participation in youth sports and activities.

       6.        LTP exists to overcome obstacles and enable Minnesota youth to safely

participate in sports and other healthy activities. LTP promotes youth participation in

athletics and activities by educating and providing resources for parents, educators,

coaches, and the public related to: (1) the benefits of youth activities for physical and

mental health; (2) accurate scientific evidence regarding youth participation in activities;

(3) best practices for safe participation; and (4) overcoming potential obstacles to

participation.

       7.        Jane Doe 1 (“Doe 1”) has coached high school sports for five years. She

coaches cross country, Nordic skiing, and track and field for a high school in the Twin

Cities Metro Area. During the fall 2020 cross country season, to Doe 1’s knowledge, none

of her athletes, no other coaches, and none of her opponents contracted COVID. No other

teams had to cancel competitions or had any need to quarantine. During the cross-country

season, Doe 1 found it easy for her runners to maintain social distancing and to safely

participate.

       8.        It is difficult for Doe 1 to understand why Executive Order 20-99 (the

“Order”) allows outdoor running and Nordic skiing unless that running or skiing is done

as part of a youth sports team or school program. Governor Walz even encouraged

Minnesotans to get outside and exercise (including skiing) after he issued the Order. But




                                             3
            CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 4 of 90




somehow young people in Minnesota and their coaches are not able to safely do just that,

using the same protocols used to safely train and compete during the fall sports season.

       9.      Jane Doe 2 is a junior at a public high school in the Twin Cities Metro Area.

She began lifting weights when she was 11 and participates in her school’s Olympic

weightlifting club. She loves the sport and has been state champion for three years. She has

placed in the top 3 national competition. Doe 2 wants to continue lifting in college and sees the

Olympics as a possibility, if she is allowed to train. Doe 2 wants gyms and schools to open so

she can have something productive to do with her time.

       10.     Like other high school kids, Doe 2 spends time with friends her age when

she is not busy with school and athletics. School is now closed, and Doe 2 is not able to lift

weights except at home. Doe 2 has noticed that shutting down school and sports has only

given kids her age more free time that they use to spend together, hanging out or shopping.

Kids her age are bored and tired of being isolated during this long, difficult year.

       11.     In Doe 2’s experience, High school kids are not overly concerned about

COVID because there is no risk to them. To be clear, Doe 2 socially distances and avoids

crowds like retail shopping even though she is allowed to shop. The only close contact Doe

2 has had with COVID-19, to her knowledge, is from an aunt who Doe 2 spent time with

earlier in the year. After that contact, Doe 2 quarantined for two weeks, but ultimately

tested negative for COVID.

       12.     John Roe 1 (“Roe 1”) is a high school swimmer who has competed and would

be practicing and competing on the swim team of a public high school in the Twin Cities

Metro area if the Order had not shut down swimming in Minnesota. Earlier this year, pools


                                               4
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 5 of 90




were closed and Roe 1 had to swim in a lake. This did not make sense to Roe 1 since

COVID-19 does not spread in chlorinated pools.

       13.    Roe 1 was at the top of his age group in his best swimming event, heading

into the state meet in March 2020. However, that meet was shut down when swimmers

were already at the venue. Now that swimming was shut down again by the Order, Roe 1

travelled to another state where youth athletes are allowed to play and where Roe 1 has a

relative. Even though he is sleeping on the floor of an apartment, Roe 1 is thankful to have

the option to train. Many kids could not travel and kids in Minnesota are not allowed to

train at all even though swimming is safe and thousands of swimmers practiced and

competed this year, once they were allowed to do so in late summer and fall.

       14.    Roe 1 is still able to distance learn even though he is outside of Minnesota.

Roe 1 is thankful to swim for many reasons, including that it helps to diminish his

symptoms from attention deficit disorder. By continuing to train outside of Minnesota, Roe

1 is better able to learn through distance learning.

       15.    John Roe 2 (“Roe 2”) is ten years old. He is autistic. Club gymnastics has

been a godsend for Roe 2 and his family. For the past 2 years, he has participated in

gymnastics roughly 12-14 hours per week at a private gym in the Western Suburbs of the

Twin Cities. Gymnastics has helped Roe 2 learn how to interact with those around him and

improve other social skills. To his family’s knowledge, there have been no positive cases

of COVID at Roe 2’s gym. The gym has adopted, and Roe 2 has followed, strict protocols

that prevent the spread of COVID.




                                              5
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 6 of 90




       16.    Shutting down the gym hurts Roe 2. His family can see his pain and the

frustration he feels because he cannot go to the gym. Roe has clearly been more irritable

since the Order closed his gym. Roe 2 has a hard time understanding why he cannot practice

at the gym he loves and knows is safe and healthy when his school is open and he can

attend to school full time.

       17.    Jane Doe 4 (“Doe 4”) is 12 years old and loves club gymnastics. Doe 4 battles

anxiety and gymnastics is therapeutic for her. Shutting down sports and gyms has made

Doe 4’s anxiety worse and causes her to slip into depression. Doe 4 was finally getting

back to normal from the last shut down earlier in 2020 when the Order was issued that

banned gymnastics. She just wants to get back to the gym and continue to safely practice.

Doe 4 follows her gym’s strict protocols that have been in place all year. She cannot

understand why the State prohibits kids from participating in sports.

       18.    Jane Doe 5 (“Doe 5”) is a youth archery coach. Archery is a safe and healthy

activity in which youth participants learn about discipline, goal setting, and problem

solving. Doe 5 is involved in several archery organizations and has traveled outside of

Minnesota several times this year. To Doe 5’s knowledge, no one associated with these

groups or competitions has contracted COVID-19 and the virus has not been transmitted

through archery.

       19.    Throughout 2020, archery organizations have adopted and carefully followed

protocols that allow the sport to continue without any difficulty or danger. Yet, the Order

bans kids from practicing or competing in archery with or without protocols. It is difficult

for Doe 5 to understand why kids cannot continue to safely practice and compete in archery,


                                             6
          CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 7 of 90




while kids are free to go to big-box stores and the Mall of America. Kids may even shop

with their friends in an archery store, but they cannot stand six feet apart at a youth archery

competition with the equipment they purchased. Doe 5 does not believe this is rational or

fair.

        20.   John Roe 4 (“Roe 4”) is eleven years old and in sixth grade. He lives in rural,

South-Central Minnesota. Roe 4 is a wrestler and 2020-21 would be his seventh season if

he is allowed to wrestle.

        21.   Roe 4 has had a very difficult year in 2020. After being one of the few fifth

graders at his weight who qualified to compete in the Minnesota USA State Tournament,

he was unable to wrestle in the Northland Youth Wrestling Association season due to

COVID-19.

        22.   In the off-season, Roe 4’s mother passed away after a long battle with cancer.

Wrestling means the world to Roe 4, his brother, to their dad, and to their mom before she

died. In a very hard year, Roe 4 looked forward to wrestling beginning in November even

more than he had in years past. However, wrestling was banned by the Order after Roe 4

had only five practices. He has a legitimate chance at winning a youth wrestling title in his

weight class during his last season in youth if he is allowed to wrestle and tournaments are

scheduled. Roe 4 had promised his mother he would do anything to win before she passed.

Now he is unsure if or when he will be able to wrestle at all, and only one high school

tournament has been scheduled in Minnesota even if wrestling is allowed to resume. School

has not helped to improve Roe 4’s year. His school is distance-learning which has made

learning more lonely and more difficult.


                                              7
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 8 of 90




       23.    Roe 4 is not surprised that there have not been outbreaks in wrestling.

Wrestlers had medical checks and other precautions in place for years before COVID-19

and have always had a small number of wrestlers with whom they have contact. During

practice, wrestlers are only in close contact with one or two wrestling partners who remain

the same. Meets are closely tracked, socially distanced, and careful contact tracing is easily

and immediately available.

       24.    Each of the Plaintiffs is participating in this lawsuit so that all Minnesota kids

can return to healthy and safe participation in sports and activities as soon as possible.

                                      DEFENDANTS

       25.    Defendant Governor Tim Walz is a party in his official capacity as Governor

of the State of Minnesota. Governor Walz issued the Order.

       26.    Attorney General Keith Ellison is a party in his official capacity as Attorney

General of the State of Minnesota. Attorney General Ellison is tasked with and has enforced

the Order.

       27.    The Minnesota Department of Health (“MDH”) has collected and analyzed

data and otherwise contributed to the Order and the State’s response to COVID-19.

       28.    Commissioner Jan Malcolm is a party in her official capacity as

Commissioner of MDH.

       29.    The Minnesota Department of Administration (“MDA”) is responsible for

the safety, operation, and administration of certain buildings owned or operated by the

State of Minnesota, including the grounds of the Minnesota State Capitol.




                                              8
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 9 of 90




       30.    Commissioner Alice Roberts-Davis is a party in her official capacity as

Commissioner of MDA.

       31.    All acts of Defendants and their officers, agents, servants, employees, or

persons acting at their behest or direction set forth herein, were done and are continuing to

be done under the color and pretense of state law and pursuant to Defendants’ policies,

practices and/or customs.

                             JURISDICTION AND VENUE

       32.    This Court has personal jurisdiction over Defendants.

       33.    The Court has subject matter jurisdiction over this case under 28 U.S.C.

§ 1331, as this action arises under: (a) the First and Fourteenth Amendments to the United

States Constitution; (b) 28 U.S.C. § 1343(a)(3), as it is brought to redress deprivations,

under color of state law, of rights, privileges, and immunities secured by the United States

Constitution; (c) 42 U.S.C. § 1983, which provides a cause of action for the protection of

civil rights; (d) 42 U.S.C. § 1988(b), as it seeks an award of attorneys’ fees; (e) 28 U.S.C.

§ 2201(a), as it seeks to secure declaratory relief; and (f) under 28 U.S.C. § 2202, as it

seeks to secure permanent injunctive relief. This Court has supplemental subject matter

jurisdiction over the state law claims in this case under 28 U.S.C. § 1367.

       34.    Venue is proper in the United States District Court for the District of

Minnesota under 28 U.S.C. § 1391(b), as all or a substantial part of the events giving rise

to the claims occurred within the District.




                                              9
        CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 10 of 90




     THE BENEFICIAL EFFECTS OF YOUTH SPORTS AND ACTIVITIES

       35.    Participation in organized youth sports and other activities is safe and healthy

and promotes the physical and mental health of Minnesota youth.

       36.    According to the American Academy of Pediatrics:

              It has been well documented that sports involvement has an overall
              positive effect on mental health in kids of all ages. Relative to other
              activities, sports help develop emotional regulation, and both parents
              and kids report that better emotional control and exploration are
              benefits of athletics. Athletes report higher scores on mental health
              scales, and teenagers participating in organized sports report fewer
              mental health problems and have lower odds of emotional distress
              compared with peers. Members of sports clubs show greater stress
              resistance and have a lower prevalence of psychosomatic symptoms.
              Sports have been inversely associated with depression in athletes, and
              fewer depressive symptoms and higher confidence and competence
              are some of the most commonly associated positive outcomes of
              participation. More athletic adolescents appear better adjusted, feel
              less nervous and anxious, and are more often full of energy and happy
              about life. Athletes also feel sad, depressed, or desperate less often
              than those less involved in sports. The protective effect of sports on
              mental health is further indicated by the fact that children who drop
              out of organized sports may experience greater psychological
              difficulties and social and emotional problems. Sports participation
              may have a lasting effect on mental health, as well. Involvement in
              school sports during adolescence is an associated predictor of lower
              depression symptoms, lower perceived stress, and higher self-rated
              mental health in young adults.

              The beneficial effect of sports on mental health and depression applies
              to suicide, as well. After controlling for physical activity, team sports
              protect against feelings of hopelessness and suicidality, and organized
              sports participation is associated with a lower likelihood of suicidal
              behavior. . . .

Kelsey Logan, MD, MPH, FAAP, Steven Cuff, MD, Council on Sports Medicine and
Fitness, Organized Sports for Children, Preadolescents, and Adolescents, 143 Pediatrics 6
(June 2019) (citations omitted) available at https://pediatrics.aappublications.org/content/
pediatrics/143/6/e20190997.full.pdf



                                             10
            CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 11 of 90




         37.    According to a 2019 report issued by the U.S. Department of Health and

Human Services, “The benefits for youth who engage in regular physical activity are clear:

they have improved bone health, weight status, cardiorespiratory and muscular fitness,

cardiometabolic health, and cognitive function and a reduced risk of depression.” U.S.

Department of Health and Human Services, National Youth Sports Strategy 11 (2019),

available at https://health.gov/sites/default/files/2019-10/National_Youth_Sports_Strateg

y.pdf.

         38.    President Barrack Obama’s Council on Fitness, Sports & Nutrition (the

“President’s Council”) issued a report highlighting the importance of youth sports as to

combat decreasing youth activity levels in America, citing several studies showing the

value of sports and youth. U.S. Department of Health and Human Services, Physical

Activity Guidelines for Americans Midcourse Report: Strategies to Increase Physical

Activity Among Youth. (2012), available at https://health.gov/sites/default/files/2019-

09/pag-mid-course-report-final.pdf. This report found:

                Despite the importance of regular physical activity in promoting
                lifelong health and well-being, current evidence shows that levels of
                physical activity among youth remain low, and that levels of physical
                activity decline dramatically during adolescence.

Id. at 1.

         39.    In January 2015, the President’s Council partnered with the Aspen Institute

to issue Sports for All, Play for Life: A Playbook to Get Every Kid in the Game, a report

offering strategies to promote meaningful, accessible and safe options for all youth to

participate in sports due to the many benefits of youth sports.



                                             11
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 12 of 90




       40.    According to MDH, “Children and teens ages 6 to 17 should get at least 60

minutes of physical activity every day, with muscle- and bone-strengthening activities at

least three days a week.” https://www.health.state.mn.us/communities/physicalactivity/pa

basics.html

       41.    During the period in which the 2019 novel coronavirus has been a threat

(“COVID-19” or “COVID”) pandemic, MDH Commissioner Jan Malcom explained, “It is

important that we look for opportunities to allow children to engage in activities that

promote health and well-being” and that she is “well aware of the importance of youth

sports to . . . student athletes and the broader community.”

       42.    Minnesota courts have recognized the value of athletics in the development

of the child. Thompson v. Barnes, 200 N.W.2d 921, 926 n. 11 (Minn. 1972) (stating that

“participation in interscholastic activities . . . is today recognized . . . as an important and

integral facet of the youth’s education process.”).

       43.    Governor Walz has recognized the value of youth sports, stating: “The well-

rounded student has these extracurricular activities, whether they be football, concert band,

speech and debate, volleyball. And to try and get our students back into them — if we can

do it safely with what we know now — we should try to do so.”

                          YOUTH MENTAL HEALTH IN 2020

       44.    Numerous sources have raised significant concerns regarding stress and

challenges for youth in 2020. According to a Centers for Disease Control and Prevention

(“CDC”) report issued on October 17, 2020:




                                              12
        CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 13 of 90




             Emergency departments (EDs) are often the first point of care for
             children’s mental health emergencies. U.S. ED visits for persons of
             all ages declined during the early COVID-19 pandemic (March–April
             2020). . . . Beginning in April 2020, the proportion of children’s
             mental health–related ED visits among all pediatric ED visits
             increased and remained elevated through October. Compared with
             2019, the proportion of mental health–related visits for children aged
             5–11 and 12–17 years increased approximately 24% and 31%,
             respectively.
             ***
             Children’s mental health during public health emergencies can have
             both short- and long-term consequences to their overall health and
             well-being. . . . CDC supports efforts to promote the emotional well-
             being of children and families and provides developmentally
             appropriate resources for families to reduce stressors that might
             contribute to children’s mental health–related ED visits.

https://www.cdc.gov/mmwr/volumes/69/wr/mm6945a3.htm

      45.    A COVID-19 Parental Resources Kit for parents published by the CDC

describes numerous challenges for young people in 2020, including:

             School closures due to COVID-19 have meant that adolescents have
             been participating in learning from home. . . . School closures have
             also meant a break in access to some essential developmental services
             like occupational, behavioral, or speech therapy. It could also have
             impeded continuity in adolescents’ development of athletic or hands-
             on vocational skills, with potential impacts on their higher education
             and professional future.
             ***
             Physical distancing can feel as if one is placing life on hold. . . Social
             distancing, stay-at-home orders and limits to gatherings have affected
             their ability to gather in person with friends and family to celebrate or
             grieve in typical ways. Grief is a normal response to losing someone
             or something important to you. It is important for family and friends
             to help adolescents find alternate, creative and safe ways to connect
             and support each other at a distance.

https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/parental-resource-
kit/adolescence.html




                                             13
        CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 14 of 90




      46.    According to the MDH:

             Drug overdose deaths increased 31% during the first half of 2020 as
             compared to the first half of 2019, according to new statewide data
             released by the Minnesota Department of Health (MDH). The first
             half of 2019 (January to June) showed 373 deaths while the first half
             of 2020 showed 490 deaths.

             Overdose deaths in 2020 started to increase sharply in March . . . .

https://www.health.state.mn.us/news/pressrel/2020/overdose120320.html

      47.    Mental Health America (“MHA”)—a national nonprofit dedicated to

addressing mental illness and promoting mental health—recently summarized mental

health screening results from January to September 2020 for 1,560,288 individuals across

the United States who used MHA’s online mental health screening tool. Among other

findings, the organization found:

       “The number of people looking for help with anxiety and depression has
        skyrocketed.”

       “The number of people screening with moderate to severe symptoms of
        depression and anxiety has continued to increase throughout 2020 and remains
        higher than rates prior to COVID-19.”

       “More people are reporting frequent thoughts of suicide and self-harm than have
        ever been recorded in the MHA Screening program since its launch in 2014.”

       “Young people are struggling most with their mental health. . . . throughout the
        COVID-19 pandemic youth ages 11-17 have been more likely than any other
        age group to score for moderate to severe symptoms of anxiety and depression.”

       “In September 2020, over half of 11-17-year-olds reported having thoughts of
        suicide or self-harm more than half or nearly every day of the previous two
        weeks.”




                                           14
        CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 15 of 90




                       MINNESOTA’S RESPONSE TO COVID-19
                          AND EXECUTIVE ORDER 20-99

       48.      Governor Walz and Minnesota’s executive agencies have taken numerous

actions in 2020 seeking response COVID-19, particularly through Governor Walz’s

Executive Orders.

       49.      Among other Executive Orders, on November 18, 2020, Governor Walz

issued the Order. A true and correct copy of the Order is attached hereto as Exhibit A.

       50.      In issuing the Order, Governor Walz relied on information, data, and advice

from the MDH, among other agencies and sources.

       51.      Among other mandates, the Order required certain facilities and

organizations to close or cease operations that Plaintiffs have used and desire to use,

including requiring that:

              “Public pools, as defined in Minnesota Statutes 2020, Section
               144.1222, subdivision 4(d), are closed to ingress, egress, use, and
               occupancy.” Order § 7.c.iii.B.

              “Gymnasiums, fitness centers, recreation centers, indoor sports
               facilities, indoor climbing facilities, trampoline parks, indoor and
               outdoor exercise facilities, martial arts facilities, and dance and
               exercise studios are closed to ingress, egress, use, and occupancy by
               members of the public.” Id. § 7.c.iii.C.

              “Organized Youth Sports. Organized Youth Sports organizations and
               programs must stop all in-person activities—including practices,
               group workouts, games, and tournaments.” Id. § 7.g.

       52.      The Order defined “Organized Youth Sports” that were prohibited as:

                any sports activity, where participants are children or adolescents,
                organized by an entity, association, club, or organization providing
                for registration of participants and oversight on a regular basis for a
                defined period of time. Sports activities within this definition include


                                               15
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 16 of 90




                all sports offered by schools (public and nonpublic), the Minnesota
                State High School League, or similar organizations, as well as dance,
                cheerleading, and other sports traditionally offered by supplemental
                associations or organizations.

Id. § 7.g.

       53.      While the Order banned youth sports, the Order specifically allowed other

athletics and activities to continue. Among other activities, the Order allows the following

activities to continue:

              “Physical education instruction that meets academic requirements as part of
               the school day.” Id. § 7.g.ii.B.

              “Professional sports, meaning sports in which the athletes receive non-de
               minimis payment for performance.” Id. § 7.h.ii.B.

              “Any collegiate or university institution team or athlete participating in
               intercollegiate athletics, provided that the team or athlete follows guidance
               for sports activities as listed in Recommendations for Different Levels of
               COVID-19 Transmission Among Higher Education Institutions, available at
               MDH’s Institutes of Higher Education website (https://www.health.state.m
               n.us/diseases/coronavirus/schools/ihe.html).” Id. § 7.h.ii.C.

       54.      The Order did not allow any youth sport or youth sports program to operate,

even if any team or athlete followed guidance for sports activities as listed in

Recommendations for Different Levels of COVID-19 Transmission Among Higher

Education Institutions, or any other guidance or protocols.

       55.      The Order allowed numerous categories of non-essential commercial

services to continue, including: tanning establishments, body art establishments, tattoo

parlors, piercing parlors, spas, salons, nail salons, cosmetology salons, esthetician salons,

advanced practice esthetician salons, and eyelash salons. The Order only required that




                                              16
        CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 17 of 90




occupancy for such establishments “must not exceed 50 percent of the normal occupant

capacity as determined by the fire marshal, with a maximum of 250 people in a single self-

contained space.”

       56.    The Order did not close or limit retail establishments—whether selling

Christmas ornaments or comic books. Nor did it change limitations on large shopping

complexes, such as the Mall of America.

       57.    The Order does not attempt to regulate tribal lands in Minnesota and allows

youth activities and sports to continue, uninterrupted, on tribal lands.

       58.     To justify the continuation of such non-essential businesses, the Order found

that further restrictions on businesses are unnecessary because:

              MDH case numbers show that extending this dial back to certain
              settings and businesses is not necessary at this time. For example, we
              see relatively fewer outbreaks in retail settings, which generally
              involve brief, masked, transient interactions that pose lower
              transmission risk. According to the CDC, an individual is not
              considered a “close contact” of someone with COVID-19 unless they
              were within 6 feet of the individual for 15 or more minutes. These
              extended interactions can be limited in retail environments, and MDH
              will provide further guidance on how to do so.

              Outbreaks and cases traced to personal care establishments have also
              been minimal since those establishments reopened. Personal care
              typically involves one-on-one interactions (as opposed to interactions
              with multiple persons) and healthcare-like precautions (like the
              requirement to wear a face shield over a face covering in many
              situations), reducing the need to restrict these settings during this dial
              back.

Order p. 3.




                                              17
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 18 of 90




                 RELEVANT MDH DATA AND METHODOLOGY

       59.    Available information demonstrates that the Order’s ban on youth sports was

not based on data or science. Rather, the ban appears to be premised on incomplete data

generated by selected and applying a different data-collection methodology and different

and misleading definitions to youth sports than are applied to other activities.

       60.    Among other concerns, the Order inexplicably singles out collegiate and

professional sports for favored treatment and relaxed criteria in comparison to youth sports.

       61.    Leading up to the Order, Governor Walz stated that “18-35 year olds make

up a disproportionate number of cases . . .” and that the Order would be designed to “target”

locations where “18 and 35 year olds [are] congregating together . . . .”

       62.    Professional and collegiate athletes generally fall between 18 and 35 years

old. Proving Governor Walz’s point, during a period of less than two weeks beginning one

day after the Order was issued, the Minnesota Gopher football program had 49 positive

cases of COVID-19, including 23 student-athletes and 26 staff who tested positive for

COVID.

       63.    Despite this, college and professional athletes were and remain the only

Minnesota athletes the Order allows to play. Collegiate athletes in particular are allowed

to follow a weekly testing protocol, an accommodation that was not offered to youth sports.

       64.    LTP and others were particularly concerned about the inconsistencies in the

Order and its apparent lack of scientific support after LTP’s experience in August and

September 2020 related to high school football and volleyball.




                                             18
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 19 of 90




       65.    On August 4, 2020 Governor Walz was quoted as saying the Minnesota State

High School League (“MSHSL”) should consider “the best science, the best data that’s out

there and then the high school league and [high school] athletic directors will determine

[what sports to play]. It is our goal again to use that best data . . . .” He admitted, however,

that MDH Commissioner Malcolm “would tell you we have not seen a high transmission

amongst those playing [sports over the summer], and I think that will impact their

decision.”

       66.    Despite this rhetoric and known data, MDH officials had informed MSHSL

leaders on August 3 that MDH might intervene if the MSHSL moved forward and allowed

football and volleyball to play. When MDH’s intervention was noted publicly, MDH

promptly changed its guidance to the MSHSL.

       67.    The Order’s and MDH’s use of “data” related to youth sports in 2020 is

equally concerning. To justify the Order’s ban on youth sports, the Order stated that

Minnesota has had “192 outbreaks connected to sports,” that this metric is “too concerning

to let these activities continue,” and that “[s]ports-related cases are nearly twice as

prevalent among high school-age children as any other age group, and they increasingly

play a key role in the need to move schools to distance learning.”

       68.    It is unclear what the Order means by the term “outbreaks connected to

sports.” As to its first word, MDH has used several different definitions of “outbreak” in

different contexts and has not explained which definition it uses in regard to COVID-19.

The definitions of “outbreak” applied by MDH include, at times, just one individual testing

positive for COVID test and even when more than one positive test is required, it appears


                                              19
          CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 20 of 90




MDH does not require evidence that the setting of the “outbreak” has any bearing on how

any two positive cases were contracted.

       69.      For example, MDH lists a general definition of “outbreak” on its website as

meaning “an incident in which two or more persons experience a similar illness after a

common exposure.” It does not appear that MDH applies this definition to COVID-19.

       70.      In regard to influenza in schools, MDH has published at least two definitions

of “outbreak,” including (a) “a school [with] a double absentee rate with all of the . . .

primary [influenza] symptoms . . . ;” and (b) “when the number of students absent with

[influenza-like illness (“ILI”)] reaches 5% of total enrollment or three or more students

with      ILI    are    absent    from    the        same   elementary   classroom.”     See

www.health.state.mn.us/diseases/reportable/dcn/sum97/9807dcn.pdf and https://www.health.stat

e.mn.us/diseases/flu/stats/2019summary.pdf

       71.      In regard to COVID-19, MDH has described an “active outbreak [as]

meaning that [a nursing home has] had a [single] case in the past 14 days . . . .”

       72.      Media and similar reports indicate that MDH defines an “outbreak” as “7 or

more cases at an establishment” over an unknown period of time or as “7 or more cases

who report visiting a given location within a 30-day window”—even if each person visited

days apart and was never near any other seven persons—or “a pretty high threshold (five

cases from five different households) to say there was likely transmission occurring at this

place.”

       73.      Based on this conflicting information and MDH’s failure to publish its

definition of “outbreaks related to sports” it appears that MDH may be arbitrarily picking


                                                20
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 21 of 90




and choosing definitions of outbreak to suit the outcome it desires to find, or at least without

any rational connection to scientific method.

       74.    Based on the foregoing and upon information and belief, the Order’s use of

“outbreaks connected to sports” is the same definition as used by MDH and means one or

more individuals who test positive for COVID-19 during a fourteen-day period that have

listed an activity or event during contact tracing investigations that MDH categorizes as

“sports.” In other words, when the Order or MDH uses the term “outbreak” in relation to

sports, it could be read to mean remote possibility of one or more transmission, but does

not mean that even a single transmission occurred as a result of or related to the particular

“sports” event or a particular team, and does not mean that any player-to-player

transmission has occurred.

       75.    Using this methodology, if a Hutchinson High School football player who

played in an away game at Rocori High School on November 12 and a fan from Grand

Rapids who drove down to watch a game at Rocori on November 20, both tested positive

for COVID-19 on November 22, MDH would classify Rocori High School as having an

“outbreak” of COVID-19 even if it was obvious that both the Hutchison player and the

Grand Rapids fan had contracted COVID at two different retail stores 190 miles apart and

no one affiliated with Rocori contracted COVID.

       76.    By contrast, if these two individuals visited the same gas station using

adjoining pumps simultaneously or checked out in line with the same cashier at a local big-

box retail store, MDH’s published data, practices, and communications to date indicate that

MDH would not consider this person-to-person transmission to be an “outbreak.”


                                              21
        CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 22 of 90




       77.    Similar to the ambiguity of “outbreak” it has been unclear what the Order

means by “connected to sports.” The MDH has used the phrases “cases associated with

sports” or “sports-related cases” when officials have discussed potential risks of COVID-

19 from playing sports.

       78.    At an October 26 media briefing, Kris Ehresmann, Director of MDH’s

Infectious Disease Epidemiology, Prevention, and Control Division, discussed “3,410

cases [of COVID-19] associated with sports and focusing on the high school athlete age

593 cases if you take that down to the middle school we add 309 cases . . . .”

       79.    Data provided by MDH to the Minnesota Amateur Sports Commission

(“MASC”) of “COVID-19 Sports-Related Case” through October 24 with similar data to

that quoted by Director Ehresmann showed that “Sports-Related Cases” means “Cases with

Sports Activities Listed” by the individual during contact tracing. A true and correct copy

of MASC’s PowerPoint Presentation showing MDH’s data in two charts near its

conclusion is attached hereto as Exhibit B.

       80.    Simply listing sports activities on a contact tracing form, of course, is at most

a correlation, and does indicate that any case of COVID-19 was “sports-related” or

“associated with sports” any more than these same individuals visiting the same large retail

store—which many, no doubt, have—would indicate the same cases were “retail related.”

State officials appear to know that the Order’s and MDH’s use of the labels “sports-

related,” “associated with sports,” and “outbreak” have no actually epidemiological

support and require no evidence sufficient to declare alleged connection to youth sports.




                                              22
        CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 23 of 90




       81.      Information MDH provided to MASC showed that through October 24, there

had been minimal cases of COVID-19 associated with sports in 2020. For example, the

information showed the following number of allegedly “confirmed outbreaks” related to

youth sports:


                      MDH Alleged “Confirmed Sports Outbreaks”
                        through week ending October 24, 2020

                          Elementary        Middle        High School
          Sport                                                             Total
                         School Based    School Based        Based
    Baseball                  0               1                1             2
    Basketball                0               0               12             12
    Cheer                     0               0                1             1
    Cross Country             0               0                2             2
    Dance                     1               0                3             4
    Football                  0               2                8             10
    Golf                      0               0                0             0
    Gymnastics                0               1                0             1
    Hockey                    0               0                8             8
    Lacrosse                  0               0                1             1
    Multiple                  0               0                1             1
    Soccer                    0               0                9             9
    Swimming                  0               0                0             0
    Tennis                    0               0                1             1
    Track & Field             0               0                0             0
    Volleyball                0               0               11             11
    Weight Training           0               0                3             3
    Wrestling                 0               0                0             0
    Total:                    1               4               61             66

       82.      These numbers, particularly read with MDH’s apparent definitions, do not

show any material risk of COVID-19 transmission related to sports, particularly if MDH

had stepped back and considered that hundreds of thousands of Minnesota kids have

participated in youth sports in 2020.



                                            23
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 24 of 90




       83.    Applying the same logic applied by MDH to sports, to retail commerce,

every hour, of every day an outbreak is likely occurring at big-box retailers and gas stations

in Minnesota simply because some (unclear, undefined) number of people visited the

location within some (unclear, undefined) period of time.

       84.    The Order’s statement that officials “see relatively fewer outbreaks in retail

settings” is not a summary of data, it is a summation of MDH’s policy choice not to look

for “outbreaks.”

       85.    It is irrational for MDH and the Order to apply obviously different standards

and methodology to the collection of data for “outbreaks” allegedly related to youth sports

than are applied in other settings and activities.

       86.    The Order is further undermined by scientific studies conducted during the

pandemic that demonstrate that playing youth sports is better for kids, better for their

communities and results in less transmission of COVID-10 than if sports are cancelled.

playing sports.

       87.    Attached hereto as Exhibit C is a true and correct copy of a published

summary of a University of Wisconsin study that evaluated athletes 207 schools that

restarted fall sports in September 2020. Those schools represented more than 30,000

athletes, more than 16,000 practices and more than 4,000 games. Andrew Watson, MD,

COVID-19 in Wisconsin High School Athletics: Study Summary, available at

https://www.wiaawi.org/Portals/0/PDF/Health/Covid/WI_HS_SportCOVID-19.pdf.

       88.    No sports were found to have a higher incidence of COVID-19 in their

participants than similarly situated students matched by age. Id. at 3 (“In fact, no specific


                                              24
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 25 of 90




sport had a statistically higher incidence rate than the background incidence among

adolescents across the state during the same time period.”).

       89.    Of the 209 athletes who knew where they contracted the virus, only one

case was attributed to participation in sports. Id. at 2. The vast majority of cases were

contacted in their household (55.0%), or in their community (not sport or school)

(40.7%). Id. at 2.

       90.    The study concluded that “participation in sports is not associated with an

increased risk of COVID-19 among Wisconsin high school student-athletes.” Id. at 3.

       91.    This conclusion aligns with other conclusions that find that participation in

youth sports reduces the risk of COVID-19 relative the similar broader community.

Andrew Watson, COVID-19 in Youth Soccer Study: Executive Summary, available at

https://www.wiaawi.org/Portals/0/PDF/Health/Covid/WI_HS_SportCOVID-19.pdf.

       92.    That study found that among youth soccer players sampled, the COVID-19

rate was 310 cases of COVID-19 per 100,000 children. Id. at 2. They compared this to

matched date from the American Academy of Pediatrics, stating that “during the 10 weeks

prior to the survey (6/18/2020 through 8/27/2020) the nationwide case rate among children

in the United States was 477 cases per 100,000 children.” Id. Again, the case rate among

athletes in organized sports is less than youth in the population at large.

       93.    When the Governor allowed sports to resume in June 2020, youth sports

organizations were required to put in place strict protocols that limit players exposure to

COVID-19. Minnesota Dept. of Health, COVID-19 Sports Guidance for Youth and Adults

(June 18, 2020), available at https://web.archive.org/web/20200630023021/https://www.


                                              25
        CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 26 of 90




health.state.mn.us/diseases/coronavirus/sportsguide.pdf.   Organization’s    guidance    is

compressive and precisely prescribes how youth sports participants are to act. See, e.g.,

Edina Hockey Association, COVID-19 Preparedness Plan for Edina Hockey Association

(Nov 11, 2020) (requiring players arrive no more than 7 minutes before the scheduled event

time and arrive fully dressed in hockey equipment); see also Minnesota Hockey Return To

Play Guidelines (Oct. 19, 2020) (requiring association specific COVID-19 plans);

Minnesota Hockey, Association Guidelines for Managing Confirmed COVID-19 Cases

(Oct. 21, 2020).

       94.    Youth’s actions when they are involved in organized sports are highly

regulated by thorough guidelines to reduce the risk of COVID-19 transmission and the data

provided by MDH shows that they are working.

                      THE ORDER’S PROHIBITION ON OUTDOOR
                   POLITICAL AND OTHER EXPRESSIVE GATHERINGS

       95.    In anticipation of the Governor’s ban on youth sports, LTP was concerned

that the alleged data being discussed by Governor Walz and MDH related to sports were

not accurate and there was no rational reason to ban youth sports.

       96.    LTP began to plan and organize a safe and peaceful political protest event in

response. To ensure that there was ample room to socially distance, LTP planned to obtain

a permit from MDA and to hold its event outdoors on the capitol mall, an 18-acre green

space in front of the Capitol commonly used to host rallies. A true and correct copy of

photographs posted by MDA showing the area for which LTP intended to obtain a permit

are attached hereto as Exhibit D.



                                            26
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 27 of 90




       97.     LTP identified potential speakers, including coaches and individuals playing

youth sports. LTP intended to discuss why the Governor Walz had made an enormous

mistake in banning youth sports, why it was not supported by data and science, and why

the ban should be reversed.

       98.     On November 19, LTP requested a permit from MDA to hold a rally on the

steps and upper lawn of Minnesota’s Capitol on November 28 or December 12, 2020, from

12-1 PM.

       99.     On November 19, 2020, the MDA denied LTP’s request for a permit.

       100.    MDA’s communication of its denial of the permit stated, “The Capitol

Complex is not available for events or gatherings from Saturday, November 21, 2020

through Friday, December 18, 2020 per Governor Walz order.” MDA offered no

alternative location or time or manner for holding a rally at the State Capitol.

       101.    The Governor’s order bans social gatherings defined as:

               Social gatherings are groups of individuals, who are not members of
               the same household, congregated together for a common or
               coordinated social, community, or leisure purpose—even if social
               distancing can be maintained. This prohibition includes indoor and
               outdoor gatherings, planned and spontaneous gatherings, and public
               and private gatherings. Organizers of prohibited social gatherings may
               be subject to appropriate enforcement action by city, county, and/or
               state authorities pursuant to paragraph 10 of this Executive Order.

Order § 6.a.

       102.    Section 10 of the Order imposes a fine of up to $1,000 and 90 days in jail for

an individual that willfully violates this order.




                                              27
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 28 of 90




       103.   The Order forecloses any assembly to protest or otherwise speak and

communicate ideas about the value of youth sports and the impact of the Governor’s you

sports ban.

       104.   The Order does not differentiate between social gatherings that are not

expressive and those that are protected speech, expression, or assembly, such as collective

political dissent. Nor does the Order explain why indoor shopping—not expressive

conduct—is allowed, even if thousands are presented indoors at a large store, while even a

small, socially distanced gathering, protest or other expressive conduct and assembly is

prohibited.

       105.   All acts set forth herein of Defendants, its officers, agents, servants,

employees, or persons acting at its behest or direction, were done, and are continuing to be

done under the color and pretense of State law. Said acts include, without limitation, the

enactment, implementation and enforcement of the Order and the denial or the denial of

LTP’s requested permit.

       106.   Defendants’ actions have caused, and will continue to cause, Plaintiffs to

suffer irreparable injury.

       107.   Plaintiffs have no adequate remedy at law to correct the continuing

deprivations of their rights.




                                            28
        CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 29 of 90




                                 CLAIMS FOR RELIEF

                              COUNT I
                       (Against All Defendants)
       VIOLATION OF LTP’S RIGHTS TO FREEDOM OF SPEECH AND
        ASSEMBLY AS GUARANTEED BY THE FIRST AMENDMENT
               TO THE UNITED STATES CONSTITUTION

       108.   Plaintiffs incorporate by reference each and every preceding paragraph of

this Complaint and reallege the same as if fully set forth herein.

       109.   LTP and Plaintiffs were and are prevented by the Order from

       110.   The Order unlawfully limits LTP’s and its leaders’ and supporters’ right to

safely and peacefully assemble and speak, including in protest against the Order’s

disfavored and irrational treatment of youth athletes.

       111.   The Order prohibits peaceful assembly and speech purportedly due to

advance the legitimate interest of preventing the spread of COVID-19.

       112.   The Order favors and allows numerous categories of indoor commercial

activities and other activities known to create a far greater risk of spreading COVID-19

than socially distanced peaceful assembly or other expressive conduct.

       113.   The Order does not allow any socially distanced peaceful assembly or other

expressive conduct other than religious worship.

       114.   The Order is not a lawful time, place, or manner regulation, as it is not

narrowly tailored to serve a significant government interest and does not leave open ample

alternative channels for communication.

       115.   Defendants are responsible for issuance and/or enforcement of the Order.

       116.   Defendants have violated the First Amendment’s protections of speech and


                                             29
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 30 of 90




assembly.

       117.    As a direct result of Defendants’ violation of Plaintiffs’ First Amendment

rights to the freedom of speech and assembly, as alleged above, Plaintiffs are suffering

irreparable harm for which there is no adequate remedy at law. Plaintiffs are therefore

entitled to injunctive relief, as well as attorneys’ fees.

                              COUNT II
            (Against Governor Walz, Attorney General Ellison,
                   Commissioner Malcolm, and MDH)
       DENIAL OF EQUAL PROTECTION IN VIOLATION OF THE
  FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION

       118.    Plaintiffs incorporate by reference each and every preceding paragraph of

this Complaint and reallege the same as if fully set forth herein.

       119.    The Order irrationally, unreasonably, and arbitrarily singles out young

people who participate in youth sports for disfavored treatment.

       120.    Minnesota’s young people who desire to safely participate in sports are

treated less favorably than individuals of other ages engaged in the same activities and

individuals who engage in favored activities, including activities that activities Defendants

know create a greater risk of COVID-19 transmission to participants and their

communities.

       121.    Defendants irrationally, unreasonably, and arbitrarily distinguish between

persons that participate in banned youth sports activities and persons that participate in

collegiate or professional sports.




                                               30
          CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 31 of 90




       122.    Defendants irrationally, unreasonably, and arbitrarily distinguish between

persons that participate in banned youth sports activities and persons that shop at large,

busy retail stores and engage in other commercial activities.

       123.    Defendants decision to prohibit youth sports and activities arbitrarily and

capriciously because their decision is not rooted in any factual basis supported by the

record.

       124.    Defendants favor certain persons and activities while disfavoring others

without any basis for doing so.

       125.    Defendants decision is irrational because Defendants data does not

reasonably support its decision to ban youth sports. Defendants’ failure to evaluate whether

the youth sports ban increases the spread of COVID-19 violates Plaintiffs’ due process

rights, and Defendants’ failure to evaluate equally whether to ban a particular group or

activity violates or to apply such a ban equally among similarly situated persons violates

Plaintiffs’ equal protection rights.

       126.    As a direct result of Defendants’ violation of Plaintiffs’ Fourteenth

Amendment rights to equal protection of the law and due process, as alleged above,

Plaintiffs are suffering irreparable harm for which there is no adequate remedy at law.

Plaintiffs are therefore entitled to injunctive relief, as well as attorneys’ fees.




                                               31
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 32 of 90




                             COUNT III
           (Against Governor Walz, Attorney General Ellison,
                  Commissioner Malcolm, and MDH)
VIOLATION OF THE RIGHT TO EQUAL PROTECTION AND DUE PROCESS,
       AS GUARANTEED BY THE MINNESOTA CONSTITUTION

       127.    Plaintiffs incorporate by reference each and every preceding paragraph of

this Complaint and reallege the same as if fully set forth herein.

       128.    The Due Process Clause of Article I, section 7, of the Minnesota Constitution

provides in relevant part that “[n]o person shall be . . . deprived of life, liberty or property

without due process of law.”

       129.    The Equal Protection Clause of Article I, Section 2, of the Minnesota

Constitution provides in relevant part that “[n]o member of this state shall be . . . deprived

of any of the rights or privileges secured to any citizen thereof, unless by the law of the

land or the judgment of his peers.”

       130.    For the same bases supporting Counts II under the federal Constitution,

Defendants’ actions have violated the Minnesota Constitution, which provides an

independent source of rights and scrutiny.

       131.    The Order irrationally, unreasonably, and arbitrarily singles out young

people who participate in youth sports for disfavored treatment.

       132.    Minnesota’s young people who desire to safely participate in sports are

treated less favorably than individuals of other ages engaged in the same activities and

individuals who engage in favored activities, including activities that activities Defendants

know create a greater risk of COVID-19 transmission to participants and their

communities.


                                              32
          CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 33 of 90




       133.    Defendants irrationally, unreasonably, and arbitrarily distinguish between

persons that participate in banned youth sports activities and persons that participate in

collegiate or professional sports.

       134.    Defendants irrationally, unreasonably, and arbitrarily distinguish between

persons that participate in banned youth sports activities and persons that shop at large,

busy retail stores and engage in other commercial activities.

       135.    Defendants decision to prohibit youth sports and activities arbitrarily and

capriciously because their decision is not rooted in any factual basis supported by the

record.

       136.    Defendants favor certain persons and activities while disfavoring others

without any basis for doing so.

       137.    Defendants decision is irrational because Defendants data does not

reasonably support its decision to ban youth sports. Defendants’ failure to evaluate whether

the youth sports ban increases the spread of COVID-19 violates Plaintiffs’ due process

rights, and Defendants’ failure to evaluate equally whether to ban a particular group or

activity violates or to apply such a ban equally among similarly situated persons violates

Plaintiffs’ equal protection and due process rights.

       138.    As a direct result of Defendants’ violation of Plaintiffs’ equal protection and

due process rights under the Minnesota Constitution, as alleged above, Plaintiffs are

suffering irreparable harm for which there is no adequate remedy at law. Plaintiffs are

therefore entitled to injunctive relief.




                                              33
          CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 34 of 90




                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs prays for judgment against Defendants and that this

Court:

         A.    Adjudge, decree and declare the rights and other legal relations of the parties

to the subject matter in controversy in order that such declarations shall have the force and

effect of final judgment and that the Court retain jurisdiction of this matter for the purpose

of enforcing the Court’s orders;

         B.    Pursuant to 28 U.S.C. § 2201, declare the aforementioned provisions of the

Order, and to the extent such provisions are not severable, the entire Order, on its face and

as applied to Plaintiffs, to be in violation of the First and Fourteenth Amendments to the

United States Constitution and the Minnesota Constitution;

         C.    Pursuant to 28 U.S.C. § 2201, declare the aforementioned unlawful actions

of Defendants to be in violation of the First and Fourteenth Amendments to the United

States Constitution, and the Minnesota Constitution, including any effect of the Order or

any effort to enforce the Order to: (a) stop any Organized Youth Sport, as defined in the

Order, from meeting for practices or game, or any business, facility, or entity serving or

providing services to youth sports or activities; and (b) prohibit any form of protected

expressive conduct, assembly, or speech;

         D.    Pursuant to 28 U.S.C. § 2202, FED. R. CIV. P. 65, 42 U.S.C. § 1983 and 42

U.S.C. § 2000cc-2(a), (i) permanently enjoin Defendants from enforcing the Order to stop

any Organized Youth Sport, as defined in the Order, from meeting for practices or game,




                                              34
          CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 35 of 90




or any business, facility, or entity serving or providing services to youth sports or activities;

and (ii) prohibit any form of protected expressive conduct, assembly, or speech;

       E.     Pursuant to 28 U.S.C. § 2202, FED. R. CIV. P. 65, 42 U.S.C. § 1983 and 42

U.S.C. §2000cc-2(a), award Plaintiffs nominal damages;

       F.     Pursuant to 42 U.S.C. § 1988, and FED. R. CIV. P. 54(d), and other

applicable law, award Plaintiffs its reasonable attorneys’ fees and costs; and

       G.     Grant such other and further relief as the Court deems equitable, just, and

proper.


Dated: December 10, 2020                    CROSSCASTLE, P.A.

                                            By: s/ Samuel W. Diehl
                                               Samuel W. Diehl (#388371)
                                               Ryan D. Wilson (#400797)
                                               333 Washington Avenue N.
                                               Ste 300-9078
                                               Minneapolis, MN 55401
                                               P: (612) 412-4175
                                               F: (612) 234-4766
                                               Email: sam.diehl@crosscastle.com
                                                      ryan.wilson@crosscastle.com

                                            ATTORNEYS FOR PLAINTIFFS




                                               35
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 36 of 90




               Exhibit A
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 37 of 90




                           Emergency Executive Order 20-99

           Implementing a Four Week Dial Back on Certain Activities
                      to Slow the Spread of COVID-19
I, Tim Walz, Governor of Minnesota, by the authority vested in me by the Constitution and
applicable statutes, issue the following Executive Order:

The COVID-19 pandemic continues to present an unprecedented and rapidly evolving challenge
to our State. Minnesota has taken extraordinary steps to prevent and respond to the pandemic. On
March 13, 2020, I issued Executive Order 20-01 and declared a peacetime emergency because
this pandemic, an act of nature, threatens the lives of Minnesotans, and local resources are
inadequate to address the threat. Since declaring the peacetime emergency, I have extended it
every 30 days, with the most recent extension occurring on November 12, 2020.

Throughout the month of November, the data has made clear with each passing day that we need
to take decisive and aggressive action to contain the most recent phase of the pandemic.
Minnesota recently topped 240,000 total confirmed COVID-19 cases. It took Minnesota over 6
months to record 100,000 COVID-19 cases, but only 42 days to add an additional 100,000 new
cases. We averaged a state record of over 6,000 cases per day over the previous week, and on
November 14 we witnessed a record number of new cases (8,689). Today we mark another grim
milestone, grieving the loss of 67 of our neighbors, the highest number of deaths in a single day.
The Minnesota Department of Health’s (“MDH”) most recent weekly COVID-19 report found
that the current average rate of new COVID-19 cases, hospitalizations and intensive care unit
admissions, and deaths are the highest they have been since the start of the pandemic, far
exceeding the numbers we saw in the worst points of our surges in April and May.

Minnesota’s rate of “community spread”—meaning those cases that MDH cannot link to another
case or a source of exposure—is particularly concerning. At least one third of all new COVID-19
infections in Minnesota have no known source. According to metrics developed by the White
House Coronavirus Task Force (“Task Force”), Minnesota is officially in the “Red Zone”—the
most critical level of concern—for two main indicators of uncontrolled spread: test positivity rate
and new COVID-19 cases. MDH reports that the statewide percentage of positive COVID-19
tests has been steadily rising for the last four weeks, exceeding the 10% “Red Zone” threshold


                                                1                                         Exhibit A
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 38 of 90




for the first time since early May. Further, the Task Force considers a state to be in the “Red
Zone” for new cases when it reaches 100 cases per 100,000 residents over the course of a full
week. Minnesota is currently averaging over 100 cases per 100,000 residents each day. These
numbers tell a troubling story. The virus is everywhere, meaning that every interaction we have
with people outside of our households poses a risk of transmission. When we cannot effectively
trace infections due to community spread, we cannot keep COVID-19 out of our businesses, our
schools, or the congregate care facilities that house our most vulnerable residents. For the benefit
of our economy and all Minnesotans, we need to buckle down.

I recently issued Executive Order 20-96, which placed limits on the social gatherings and
establishments that posed the most serious concern according to MDH data. In the week since,
MDH has confirmed over 30 additional outbreaks connected to the gatherings, bars, and
restaurants that were encompassed by Executive Order 20-96. Unfortunately, these numbers, our
statewide cases, hospitalization rates, and our levels of community spread demonstrate that a
temporary dial back on in-person social activity and restrictions on certain businesses are
necessary.

Without question, these restrictions are significant and difficult, but this is not the “Stay-at-
Home” Order that Minnesotans saw in March and April. As we noted in Executive Order 20-96,
we have learned important lessons during this pandemic and must take thoughtful action when
we can to prevent the worst projected outcomes. To effectively address a mounting healthcare
crisis, we need to go beyond the measures taken in Executive Order 20-96. Accordingly, this
Executive Order will also impact the entertainment venues, event spaces, and similar
establishments that facilitate risky social interactions. In addition, as a former high school
football coach, I recognize the positive health impacts and unique developmental and social
benefits of sports. But the 192 outbreaks connected to sports are too concerning to let these
activities continue during this dial back. Sports-related cases are nearly twice as prevalent among
high school-age children as any other age group, and they increasingly play a key role in the
need to move schools to distance learning. Gyms, fitness centers, and exercise studios also need
to dial back their operations for similar reasons. The science shows us that exercise leads to
higher levels of exertion and exhalation—often by individuals who are not wearing masks—
greatly increasing the amount of airborne respiratory aerosol droplets that can carry COVID-19.

Finally, MDH has traced over 16,000 cases to out-of-state travel since the outset of this
pandemic. The Centers for Disease Control and Prevention (“CDC”) warns that travel increases
our chances of getting and spreading COVID-19 and that avoiding travel is the best way for us to
protect ourselves and others. Our nearest neighbors—North Dakota, South Dakota, Iowa, and
Wisconsin—are experiencing some of the highest nationwide per capita increases in COVID-19
cases, and 48 states are now in the Task Force “Red Zone” for new COVID-19 cases. It is simply
not a good time for out-of-state travel that is anything short of essential, so this Order clarifies
my recommendation that Minnesotans refrain from unnecessary out-of-state travel for the next
four weeks and self-quarantine upon their return if they do decide to travel.




                                                 2
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 39 of 90




MDH case numbers show that extending this dial back to certain settings and businesses is not
necessary at this time. For example, we see relatively fewer outbreaks in retail settings, which
generally involve brief, masked, transient interactions that pose lower transmission risk.
According to the CDC, an individual is not considered a “close contact” of someone with
COVID-19 unless they were within 6 feet of the individual for 15 or more minutes. These
extended interactions can be limited in retail environments, and MDH will provide further
guidance on how to do so. Similarly, professional athletes and collegiate athletic programs have
developed strong protocols to protect their athletes, coaches, and staff, including regular testing
and self-imposed restrictions when COVID-19 cases reach certain thresholds.

Outbreaks and cases traced to personal care establishments have also been minimal since those
establishments reopened. Personal care typically involves one-on-one interactions (as opposed to
interactions with multiple persons) and healthcare-like precautions (like the requirement to wear
a face shield over a face covering in many situations), reducing the need to restrict these settings
during this dial back. Finally, outdoor recreation is an essential outlet for Minnesotans during
these challenging times. We discovered in the early stages of our spring reopening that these
activities can occur safely, so I encourage Minnesotans to continue to pursue outdoor recreation
with members of their household and in compliance with guidance from Department of Natural
Resources.

In dialing back on social activities, in-person dining, sports, and fitness establishments,
Minnesota joins an increasing number of states imposing similar measures, including California,
Colorado, Illinois, Michigan, New Mexico, Oregon, Washington, and Vermont. Certain
establishments and businesses can continue to offer goods and services in a safe manner in
accordance with applicable guidance available at the Stay Safe Minnesota website
(https://staysafe.mn.gov), but many will again have to weather the challenge of adjusting their
operations to “to-go” or virtual means. In the near term, we know that this will be a hardship. In
the long term, I hope that this significant step will prove beneficial to Minnesotans, our schools,
and our economy, and safely bridge the gap to more permanent solutions to this pandemic.

In Minnesota Statutes 2020, section 12.02, the Minnesota Legislature conferred upon the
Governor emergency powers to “(1) ensure that preparations of this state will be adequate to deal
with disasters, (2) generally protect the public peace, health, and safety, and (3) preserve the
lives and property of the people of the state.” Pursuant to Minnesota Statutes 2020, section
12.21, subdivision 1, the Governor has general authority to control the state’s emergency
management as well as carry out the provisions of Minnesota’s Emergency Management Act.

Minnesota Statutes 2020, section 12.21, subdivision 3(7), authorizes the Governor to cooperate
with federal and state agencies in “matters pertaining to the emergency management of the state
and nation.” This includes “the direction or control of . . . the conduct of persons in the state,
including entrance or exit from any stricken or threatened public place, occupancy of facilities,
and . . . public meetings or gatherings.” Pursuant to subdivision 3 of that same section, the
Governor may “make, amend, and rescind the necessary orders and rules to carry out the
provisions” of Minnesota Statutes 2020, Chapter 12. When approved by the Executive Council


                                                 3
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 40 of 90




and filed in the Office of the Secretary of State, such orders and rules have the force and effect of
law during the peacetime emergency. Any inconsistent rules or ordinances of any agency or
political subdivision of the state are suspended during the pendency of the emergency.

For these reasons, I order as follows:

       1. Executive Orders 20-74, 20-85, and 20-96 are rescinded as of Friday, November 20,
          2020 at 11:59 pm.

       2. Paragraphs 6 and 7 of this Executive Order are effective from Friday, November 20,
          2020 at 11:59 pm through Friday, December 18, 2020 at 11:59 pm.

       3. Masks and face coverings required. Executive Order 20-81, requiring face
          coverings in certain settings, remains in full force and effect.

       4. At-risk persons. All persons currently living within the State of Minnesota who are
          at risk of severe illness from COVID-19, as defined by Executive Order 20-55, are
          strongly urged to stay at home or in their place of residence and follow the provisions
          of Executive Order 20-55.

       5. Definitions.

               a. “Home,” “homes,” “residence,” and “residences” are broadly defined to
                  include mobile homes, hotels, motels, shared rental units, shelters, and similar
                  facilities, to the extent they are used for lodging.

               b. “Worker” and “workers” are broadly defined to include owners, proprietors,
                  employees, contractors, vendors, volunteers, and interns.

               c. “Business” and “businesses” are broadly defined to include entities that
                  employ or engage workers, including private-sector entities, public-sector
                  entities, non-profit entities, and state, county, and local governments.

               d. “Critical Businesses” are all businesses whose workers qualified for a Critical
                  Sector exemption under paragraph 6 of Executive Order 20-48.

               e. “Non-Critical Businesses” are all businesses that are not Critical Businesses or
                  Places of Public Accommodation.

               f. “Place of Public Accommodation” means a business, or an educational,
                  refreshment, entertainment, recreation facility, or an institution of any kind,
                  whether licensed or not, whose goods, services, facilities, privileges,
                  advantages, or accommodations are extended, offered, sold, or otherwise
                  made available to the public. This definition also includes those businesses,
                  facilities, and institutions that offer or provide shared or communal goods,
                  services, facilities, privileges, advantages, or accommodations to members of
                  more than a single household, regardless of whether they are made available



                                                 4
 CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 41 of 90




           to the public. Places of Public Accommodation include, but are not limited to,
           the businesses identified in paragraph 7.c of this Executive Order.

       g. “Establishments Providing Personal Care Services” are broadly defined to
          include tanning establishments, body art establishments, tattoo parlors,
          piercing parlors, businesses offering massage therapy or similar body work,
          spas, salons, nail salons, cosmetology salons, esthetician salons, advanced
          practice esthetician salons, eyelash salons, and barber shops. This includes,
          but is not limited to, all salons and shops licensed by the Minnesota Board of
          Cosmetologist Examiners and the Minnesota Board of Barber Examiners.

       h. “Organizers” are businesses or individuals who plan, organize, host, or
          disseminate information encouraging people to attend prohibited social
          gatherings.

6. Activities outside of the home. Mindful that we must continue to limit social
   interactions to protect public health, individual activities outside of the home are
   subject to the limitations and guidelines set forth below. These requirements may be
   clarified, as deemed necessary by the Governor, to ensure the health, safety, and
   security of all Minnesotans. Clarifications will be available for public review at the
   Stay Safe Minnesota website (https://staysafe.mn.gov).

       a. Social gatherings prohibited. Except as specifically permitted in this
          Executive Order, social gatherings are prohibited. Social gatherings are
          groups of individuals, who are not members of the same household,
          congregated together for a common or coordinated social, community, or
          leisure purpose—even if social distancing can be maintained. This prohibition
          includes indoor and outdoor gatherings, planned and spontaneous gatherings,
          and public and private gatherings. Organizers of prohibited social gatherings
          may be subject to appropriate enforcement action by city, county, and/or state
          authorities pursuant to paragraph 10 of this Executive Order.

              i.    Activity by workers or customers. Prohibited social gatherings do
                    not include activity by workers or customers of businesses permitted to
                    remain open under this Executive Order, providing that those
                    businesses follow the requirements and limitations set forth in this
                    Executive Order.

              ii.   Places of Public Accommodation permitted to be open. Prohibited
                    social gatherings do not include persons in Places of Public
                    Accommodation that are permitted to be open to members of the
                    public under this Executive Order, provided that those Places of Public
                    Accommodation follow the requirements and limitations set forth in
                    this Executive Order.

             iii. Educational and care services for children and youth. Prohibited
                  social gatherings do not include educational and care services for



                                         5
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 42 of 90




              children and youth, including child care, educational support services
              for distance and hybrid learners, and other educational services.
              Prohibited social gatherings do not include services in a personal
              home, such as family, friend, and neighbor care necessary for workers
              to continue to perform their duties. Individuals and programs
              providing educational support services must follow the applicable
              guidance available at the Stay Safe Minnesota website
              (https://staysafe.mn.gov).

         iv. Care of others. Individuals may care for a family member, friend, or
             pet in another household, and may transport family members, friends,
             or pets, including the transport of children pursuant to existing
             parenting time schedules or other visitation schedules pertaining to a
             child in need of protective services (CHIPS) proceeding.

         v.   Relocation to ensure safety. Nothing in this Executive Order should
              be construed to prevent individuals whose homes or residences are
              unsafe or become unsafe, including individuals who have suffered or
              are at risk of domestic violence or for whom the safety, sanitation, or
              essential operations of their home or residence cannot be maintained,
              from leaving their home or residence, or relocating to a safe alternative
              home or residence.

         vi. Health and safety activities. Nothing in this Executive Order should
             be construed to prevent individuals from seeking emergency services;
             obtaining medical services, supplies, or medications; donating blood;
             or visiting a healthcare or dental professional or facility, or a
             veterinarian.

        vii. Sobriety and mental health support groups. Prohibited social
             gatherings do not include sobriety or other mental health support
             groups. Remote meetings are encouraged whenever possible. When
             remote meetings are not possible, smaller meetings of shorter duration
             are encouraged. Any in-person meetings must comply with applicable
             public health guidance, including relevant MDH guidance.

        viii. Health care and residential facilities. Prohibited social gatherings do
              not include gatherings of persons in health care facilities, long-term
              care facilities, residential treatment facilities, residential and in-home
              programs licensed by the Minnesota Department of Human Services,
              correctional facilities, juvenile justice facilities, and shelters or drop-in
              centers. These facilities and settings must continue to follow
              applicable state and federal guidance, including guidance related to
              visitation. In-person visitation may not be possible under that
              guidance, and individuals are strongly encouraged to visit with loved
              ones virtually.



                                     6
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 43 of 90




         ix. Displacement. Individuals without a home are exempt from the
             restrictions on gatherings in this Executive Order, but they are strongly
             encouraged to avoid gatherings whenever possible. Executive Order
             20-55, which includes provisions related to encampments, remains in
             full force and effect.

         x.   Moving or relocation. Individuals are permitted to move to a new
              home or place of residence, provided that they follow MDH and CDC
              guidelines to the maximum extent possible.

         xi. Legislative and other governmental meetings. The limits on
             gatherings in this Executive Order do not apply to legislative and other
             governmental meetings. Remote meetings are strongly encouraged
             whenever possible as permitted by state or local authority.

        xii. The Judicial Branch. The limits on gatherings in this Executive
             Order do not apply to proceedings held by the Minnesota Judicial
             Branch. Proceedings held by the Judicial Branch are subject to the
             policies established by the chief justice and will occur as directed by
             court order. Individuals may appear as directed by a Minnesota state
             court, including to serve as a juror, appear as a party, as a witness, or
             as legal counsel on behalf of a party, or otherwise to comply as
             directed by a court order, subpoena, or summons.

        xiii. Federal activities. Nothing in this Executive Order will be construed
              to limit, prohibit, or restrict in any way the operations of the federal
              government or the movement of federal officials in Minnesota while
              acting in their official capacity, including federal judicial, legislative,
              and executive staff and personnel.

        xiv. Drive-in gatherings. To enable safe congregation of people, drive-in
             gatherings are permitted, provided that all participants remain within
             their own vehicles and follow the applicable guidance available at the
             Stay Safe Minnesota website (https://staysafe.mn.gov).

        xv. Weddings, funerals, and services. Places of worship, funeral homes,
            and other venues that offer gathering space for wedding ceremonies,
            funeral services, or other planned services such as worship, rituals,
            prayer meetings, or scripture studies are strongly encouraged to offer
            virtual alternatives to the maximum extent possible. Places of worship,
            funeral homes, and other venues that offer gathering space for
            wedding services, funeral services, or other planned services such as
            worship, rituals, prayer meetings, or scripture studies, may host such
            wedding ceremonies, funeral services, or other services, provided that
            they adhere to the following requirements:




                                     7
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 44 of 90




                   A. In all settings, ensure a minimum of 6 feet of physical
                      distancing between households.

                   B. In indoor settings, occupancy must not exceed 50 percent of
                      the normal occupant capacity as determined by the fire
                      marshal, with a maximum of 250 people in a single self-
                      contained space.

                   C. In outdoor settings, gatherings must not exceed 250
                      individuals.

                   D. Develop and implement a COVID-19 Preparedness Plan in
                      accordance with applicable guidance available at the Stay Safe
                      Minnesota website (https://staysafe.mn.gov).

         xvi. Celebrations and receptions. Individuals, venues, and businesses
              must not host celebrations, receptions, private parties, or other social
              gatherings, including but not limited to those connected to weddings,
              funerals, life milestones (such as birthdays or retirements), family
              reunions, planned religious services, and other similar occasions.

    b. Outdoor recreational activity. Individuals must not engage in outdoor
       recreational activities where they will come into close proximity with others
       from different households. Individuals may engage in the activities listed
       below, provided that they follow the Minnesota Department of Natural
       Resources (“DNR”) and MDH guidelines on outdoor recreation and
       guidelines for facilities and the public (“Outdoor Recreation Guidelines”),
       available at DNR’s COVID-19 website (https://www.dnr.state.mn.us/covid-
       19.html):

          i.    Individuals may engage in any outdoor activity that is dependent upon
                or derives its principal benefit from natural surroundings and open
                space, including but not limited to hunting, fishing, trapping, boating,
                hiking, biking, golfing, picnicking, skiing, skating, and snowshoeing
                for the purposes of pleasure, rest, exercise, or relaxation, provided that
                the activity can be engaged in accordance with the Outdoor Recreation
                Guidelines, including maintaining at least six feet of separation
                between participants from different households. Groups within a
                single household may engage in outdoor activities or sports that do
                not allow for social distancing (e.g., soccer or basketball) but must not
                engage in such activities with members of other households.

          ii.   Outdoor recreational activities allowed by this Executive Order do not
                include performances, competitions, team events, tournaments, races,
                rallies, organized sports, organized group classes, spectator events,
                fairs, or any other events that involve the gathering of individuals from




                                      8
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 45 of 90




               more than one household. This paragraph does not impact professional
               or intercollegiate sports activities permitted under paragraph 7.h.ii.

          iii. All persons participating in outdoor recreational activities under this
               Executive Order must follow the Outdoor Recreation Guidelines
               available at DNR’s COVID-19 website
               (https://www.dnr.state.mn.us/covid-19.html).

          iv. Nothing in this paragraph permits trespass upon private property, and
              all activities undertaken pursuant to this paragraph must be undertaken
              in accordance with Minnesota law, including but not limited to license
              and permit requirements, invasive species regulations, and park rules.
              Nothing in this paragraph should be construed to abrogate existing
              local authority to limit or restrict activities or close facilities.

    c. Voting. Individuals are permitted and encouraged to vote in all state and local
       elections. Voters are also encouraged to vote by mail using an absentee ballot
       where feasible. Additional information is available at the Secretary of State’s
       website (https://www.sos.state.mn.us/election-administration-
       campaigns/elections-calendar/2020-elections-and-covid-19/).

    d. Unnecessary travel strongly discouraged. Consistent with federal guidance
       and to protect our neighbors, Minnesotans are encouraged to stay close to
       home and are strongly discouraged from engaging in unnecessary travel,
       particularly to other states or countries.

    e. Travel advisory. Persons arriving in Minnesota from other states or countries,
       including returning Minnesota residents, are strongly encouraged to practice
       self-quarantine for 14 days after arrival by limiting their interactions to their
       immediate household. This recommendation does not apply to individuals
       who must cross state or country borders for work, study, medical care, or
       personal safety and security. Students returning home for school breaks are
       strongly encouraged to follow the recommendations available at MDH’s
       Institutes of Higher Education website
       (https://www.health.state.mn.us/diseases/coronavirus/schools/ihe.html).

    f. Guidelines. Individuals engaging in activities outside of the home must
       follow the requirements of this Executive Order, Executive Order 20-81 (face
       coverings), and MDH and CDC Guidelines. Individuals engaging in outdoor
       recreational activities must follow the Outdoor Recreation Guidelines
       available at DNR’s COVID-19 website (https://www.dnr.state.mn.us/covid-
       19.html).

    g. Tribal activities and lands.

          i.   Activities by tribal members within the boundaries of their tribal
               reservations are exempt from the restrictions in this Executive Order
               but may be subject to restrictions by tribal authorities.


                                      9
 CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 46 of 90




              ii.   Activities within the boundaries of federal land held in trust for one of
                    the 11 Minnesota Tribal Nations are exempt from the restrictions in
                    this Executive Order but may be subject to restrictions by tribal
                    authorities.

             iii. Activities by tribal members to exercise their federal treaty rights
                  within the boundaries of their treaty territory (also known as “ceded
                  territory”) are exempt from the restrictions in this Executive Order but
                  may be subject to restrictions by applicable tribal authorities.

             iv. Tribal members may travel to and from their tribal reservations in
                 accordance with applicable tribal law.

7. Workers and businesses. Workers and businesses are subject to the requirements set
   forth below. These requirements may be clarified, as deemed necessary by the
   Governor, to ensure the health, safety, and security of all Minnesotans. Clarifications
   will be available for public review at the State’s COVID-19 website
   (https://mn.gov/covid19/).

       a. Continue to work from home whenever possible. Any worker who can
          work from home must do so.

       b. Safe work. The protections noted in Executive Order 20-54 (Protecting
          Workers from Unsafe Working Conditions and Retaliation) remain in full
          force and effect. All work must be conducted in a manner that adheres to
          Minnesota OSHA Standards and MDH and CDC Guidelines, including social
          distancing and hygiene practices. Under existing law and authority, DLI may
          issue citations, civil penalties, or closure orders to places of employment with
          unsafe or unhealthy conditions, and DLI may penalize businesses that retaliate
          against employees who raise safety and health concerns.

       c. Places of Public Accommodation. Places of Public Accommodation are
          subject to the following requirements and limitations:

              i.    All Places of Public Accommodation open under this Executive
                    Order must adhere to the requirements set forth in paragraph 7.d
                    of this order, including development and implementation of a
                    COVID-19 Preparedness Plan in accordance with applicable guidance
                    available at the Stay Safe Minnesota website (https://staysafe.mn.gov).

              ii.   For the purposes of this Executive Order, the following establishments
                    and facilities are not Places of Public Accommodation:

                       A. Establishments and facilities that offer food and beverage not
                          for on-premises consumption, including grocery stores,
                          markets, convenience stores, pharmacies, drug stores, and food
                          pantries, other than those portions of the Place of Public



                                          10
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 47 of 90




                     Accommodation otherwise subject to the requirements of this
                     paragraph 7.c.

                 B. Health care facilities, child care facilities, residential care
                    facilities, congregate care facilities, correctional facilities, and
                    juvenile justice facilities.

                 C. Crisis shelters, soup kitchens, or similar institutions.

                 D. Restaurants and food courts inside the secured zones of
                    airports.

         iii. Certain Places of Public Accommodation Closed to Members of
              the Public. The following Places of Public Accommodation are closed
              to members of the public as set forth below. “Members of the public”
              means people who are not workers affiliated with the Place of Public
              Accommodation.

                 A. Restaurants, food courts, cafes, coffeehouses, bars, taverns,
                    breweries, microbreweries, distilleries, brewer taprooms, micro
                    distiller cocktail rooms, tasting rooms, wineries, cideries,
                    clubhouses, dining clubs, tobacco product shops, hookah bars,
                    cigar bars, vaping lounges, and other Places of Public
                    Accommodation offering food, beverages (including alcoholic
                    beverages), or tobacco products for on-premises consumption
                    are closed to ingress, egress, use, and occupancy by members
                    of the public, except as set forth below.

                         1. The above establishments may, and are encouraged to,
                            offer food and beverage using delivery services,
                            window service, walk-up service, drive-through service,
                            or drive-up service. In offering food or beverage service
                            under this paragraph, a Place of Public Accommodation
                            may permit up to five members of the public at one
                            time in the place of public accommodation for the
                            purpose of picking up their food or beverage orders. All
                            such establishments must follow the requirements for
                            all businesses set forth below and industry-specific
                            guidance available on the Stay Safe Minnesota website
                            (https://staysafe.mn.gov).

                         2. Because indoor dine-in service is prohibited at
                            restaurants, for the purposes of Minnesota Laws 2020,
                            Chapter 75, Limited Off-Sale for Restaurants Closed by
                            Executive Order, nothing in this Executive Order
                            constitutes, prescribes, or should be deemed as, the
                            expiration, termination, or rescission of the closure of



                                   11
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 48 of 90




                          restaurants as set forth in Executive Order 20-04, as
                          modified and extended by Executive Orders 20-18 and
                          20-33, or any subsequent order. As set forth in
                          Minnesota Laws 2020, Chapter 75, limited off-sale of
                          alcoholic beverages is authorized only for take-out
                          service with a prepared take-out food order, and
                          delivery is not authorized.

               B. Public pools, as defined in Minnesota Statutes 2020, Section
                  144.1222, subdivision 4(d), are closed to ingress, egress, use,
                  and occupancy.

               C. Gymnasiums, fitness centers, recreation centers, indoor sports
                  facilities, indoor climbing facilities, trampoline parks, indoor
                  and outdoor exercise facilities, martial arts facilities, and dance
                  and exercise studios are closed to ingress, egress, use, and
                  occupancy by members of the public. This includes shared or
                  communal facilities serving more than a single household,
                  regardless of whether such facilities are open to the public,
                  including but not limited to those facilities located in an
                  apartment building, condominium, or housing complex.
                  Outdoor sports and recreation facilities may be open to
                  members of the public only as permitted under paragraph
                  7.c.iv. These establishments may, and are encouraged to, use
                  their facilities to provide virtual or remote programming. These
                  establishments may also remain open to exclusively provide
                  services permitted under paragraphs 7.e and 7.f.

               D. Venues providing indoor events and entertainment such as
                  theaters, cinemas, concert halls, festivals, fairs, vendor fairs,
                  museums, performance venues, stadiums, arcades, and bowling
                  alleys are closed to ingress, egress, use, and occupancy by
                  members of the public. Such establishments may, and are
                  encouraged to, use their facilities to provide virtual or remote
                  programming.

               E. Venues providing outdoor events and entertainment such as
                  racetracks, paintball, go-karts, mini-golf, performance venues,
                  festivals, fairs, vendor fairs, and amusement parks are closed to
                  ingress, egress, use, and occupancy by members of the public.
                  Such venues may offer “drive-in” or “drive-through”
                  experiences, provided that all participants remain within their
                  own vehicles and follow the applicable guidance available at
                  the Stay Safe Minnesota website (https://staysafe.mn.gov).

               F. For professional and intercollegiate athletes and teams
                  authorized to practice and compete under paragraph 7.h.ii.B


                                 12
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 49 of 90




                      and C, this closure of event and entertainment venues to
                      members of the public means that only athletes, coaches, and
                      other essential staff are authorized to be present in venues
                      hosting these activities. Spectators, including family and
                      friends of participants and staff, are not permitted to attend
                      permitted sporting events or practices.

         iv. Outdoor recreational facilities. The below facilities are permitted to
             be open and do business, provided that they adhere to paragraphs 6
             and 7 of this Executive Order and the Outdoor Recreation Guidelines
             available at the Stay Safe Minnesota website (https://staysafe.mn.gov).
             Businesses and Places of Public Accommodation associated with
             outdoor recreational facilities must comply with paragraphs 6 and 7 of
             this Executive Order, as applicable, including closure to members of
             the public pursuant to paragraph 7.c. I encourage public outdoor
             recreational facilities to be open for all Minnesotans, including
             families and children, and direct all individuals utilizing such facilities
             to follow the Outdoor Recreation Guidelines. All outdoor recreational
             activities and facilities must also comply with Minnesota law,
             including but not limited to license and permit requirements, invasive
             species regulations, and park rules.

                  A. Minnesota State Parks, Trails, State Forests, State Recreation
                     Areas, Wildlife Management Areas, Scientific and Natural
                     Areas, and other State managed recreational lands.

                  B. Locally, regionally, publicly, and privately managed outdoor
                     parks, trails, arboretums, and gardens.

                  C. State, regional, or local public water accesses.

                  D. Public and private marinas and docks that provide storage,
                     docking, and mooring services to slip owners, seasonal renters,
                     and the general public, as well as facilities that provide safety-
                     related services including fueling, emergency dockage, and
                     sanitary pump-out stations.

                  E. Public and private golf courses and outdoor driving ranges.

                  F. Ski areas, Nordic trails, snow tubing hills, sledding hills, and
                     outdoor skating rinks.

                  G. Lake service providers to install, repair, and remove docks,
                     boatlifts, and other water related equipment or deliver boats.

                  H. Outdoor shooting ranges and game farms.




                                    13
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 50 of 90




                 I. Outdoor recreational equipment rental outlets. Equipment may
                    be rented but only if the equipment can be effectively sanitized
                    between uses. Such outlets must implement clear check-in and
                    check-out procedures that minimize contact between customers
                    and workers. Any rentals must be conducted in accordance
                    with the Outdoor Recreation Guidelines.

                 J. Dispersed and remote camping sites in accordance with the
                    Outdoor Recreation Guidelines. A dispersed campsite is a
                    single campsite, not in a developed campground, used for
                    overnight camping. A remote campsite is a designated
                    backpack or watercraft campsite, not in a developed
                    campground, used for overnight camping.

                 K. Public and private campgrounds that have adopted a COVID-
                    19 Preparedness Plan in accordance with the Guidance for
                    Campgrounds website
                    (https://www.dnr.state.mn.us/aboutdnr/safely-opening-outdoor-
                    recreation.html).

                 L. Charter boats and launches that have adopted a COVID-19
                    Preparedness Plan in accordance with Guidance for Charter
                    and Launch Boats website
                    (https://www.dnr.state.mn.us/aboutdnr/safely-opening-outdoor-
                    recreation.html).

                 M. Guided and instructional activities such as guided fishing or
                    birding that do not require gatherings prohibited by paragraph
                    6.c, adhere to social distancing requirements, involve persons
                    from the same household, and are conducted in accordance
                    with the Outdoor Recreation Guidelines. This paragraph does
                    not apply to activities covered by paragraphs 7.c.vii or 7.f.

                 N. Any other outdoor recreation activities and facilities that may
                    be designated in the Outdoor Recreation Guidelines.

         v.   Barbershops, salons, and other Establishments Providing Personal
              Care Services may remain open. Occupancy must not exceed 50
              percent of the normal occupant capacity as determined by the fire
              marshal, with a maximum of 250 people in a single self-contained
              space. Workers, customers, and clients must follow all requirements,
              including face-covering requirements, as set forth in the applicable
              guidance available at the Stay Safe Minnesota website
              (https://staysafe.mn.gov).




                                  14
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 51 of 90




          vi. This Executive Order does not prohibit a worker or supplier of a Place
              of Public Accommodation from entering, exiting, using, or occupying
              that Place of Public Accommodation in their professional capacity.

         vii. Places of Public Accommodation not within the categories set forth in
              paragraph 7.c.iii may be open to members of the public, provided that
              they follow the requirements for all businesses set forth below and any
              applicable industry-specific guidance available on the Stay Safe
              Minnesota website (https://staysafe.mn.gov).

    d. Requirements for all businesses. Since June 29, 2020, all businesses in
       Minnesota (whether Critical or Non-Critical) have been required to have a
       COVID-19 Preparedness Plan (“Plan”) and implement that plan. All
       businesses must continue to follow the same requirements. Each Plan must
       provide for the business’s implementation of guidance for their specific
       industry or, if there is no specific guidance, general guidance for all
       businesses, as well as Minnesota OSHA Standards and MDH and CDC
       Guidelines in their workplaces. These requirements are set forth in guidance
       (“Plan Guidance”) available on the Stay Safe Minnesota website
       (https://staysafe.mn.gov).

          i.    Required Plan content. As set forth in the Plan Guidance, at a
                minimum, each Plan must adequately address the following areas:

                   A. Require work from home whenever possible. All Plans must
                      ensure that all workers who can work from home continue to
                      do so.

                   B. Ensure that sick workers stay home. All Plans must establish
                      policies and procedures, including health screenings, that
                      prevent sick workers from entering the workplace.

                   C. Social distancing. All Plans must establish social distancing
                      policies and procedures.

                   D. Worker hygiene and source control. All Plans must establish
                      hygiene and source control policies for workers.

                   E. Cleaning, disinfection, and ventilation protocols. All Plans
                      must establish cleaning, disinfection, and ventilation protocols
                      for areas within the workplace.

          ii.   Customer facing businesses. All businesses that are customer facing
                (i.e., businesses that have in-person customer interactions) must
                include additional Plan provisions to keep the public and workers safe
                as set forth in the applicable guidance available on the Stay Safe
                Minnesota website (https://staysafe.mn.gov). This includes
                requirements that workers and customers must maintain physical


                                     15
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 52 of 90




              distancing of 6 feet and that store occupancy must not exceed limits set
              forth in the guidance. In customer facing businesses that share
              common areas, such as malls, all Plans must similarly include a
              facility occupancy that must not exceed the limits set forth in the
              guidance and provide an enhanced sanitizing, cleaning, and
              disinfecting regimen consistent with Minnesota OSHA Standards and
              MDH and CDC Guidelines for those common areas. All Plans must
              also include signage in common areas to discourage congregating.

         iii. Household services businesses. All businesses that provide household
              services (e.g., housecleaning, maid services, and piano tuners) must
              also develop Plan provisions intended to keep customers and workers
              safe as set forth in the applicable guidance available on the Stay Safe
              Minnesota website (https://staysafe.mn.gov).

         iv. Optional template. A template COVID-19 Preparedness Plan, which
             covers the above requirements, is available as part of the Plan
             Guidance, available on the Stay Safe Minnesota website
             (https://staysafe.mn.gov).

         v.   Certification and signature. Senior management responsible for
              implementing the Plan must sign and certify the Plan, affirming their
              commitment to implement and follow the Plan.

         vi. Dissemination and posting. Each business must provide its Plan, in
             writing, to all workers, and the Plan must be posted at all of the
             business’s workplaces in locations that will allow for the Plan to be
             readily reviewed by all workers. Where physical posting is
             impracticable, the Plan can be posted electronically, provided that the
             Plan is received by all workers and remains available for their review.

        vii. Training. Each business must ensure that training is provided to
             workers on the contents of its Plan and required procedures, so that all
             workers understand and are able to perform the precautions necessary
             to protect themselves and their co-workers. This training should be
             easy to understand and available in the appropriate language and
             literacy level for all workers. Businesses should also take steps to
             supervise workers and ensure that workers understand and adhere to
             necessary precautions to prevent COVID-19 transmission.
             Documentation demonstrating compliance with this training
             requirement must be maintained and made available to regulatory
             authorities and public safety officers, including DLI, upon request.

        viii. Compliance. Workers and management must work together to ensure
              compliance with the Plan, implement all protocols, policies, and
              procedures, and create a safe and healthy work environment.




                                   16
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 53 of 90




          ix. Exposure notification protocol. As set forth in the general industry
              guidance available on the Stay Safe Minnesota website
              (https://staysafe.mn.gov), businesses must establish a protocol for
              identifying and communicating with workers who may have been
              exposed to a person with COVID-19 symptoms or who has tested
              positive for COVID-19 while at work.

          x.    Availability to regulatory authorities and public safety officers.
                Businesses do not need to submit their Plans for preapproval. Upon
                request, businesses must make their Plans available to regulatory
                authorities and public safety officers, including DLI, MDH, the
                Minnesota Attorney General’s Office, and city and county attorneys.

          xi. In the event of a complaint or dispute related to a business’s Plan, DLI
              is authorized to determine whether the Plan adequately implements the
              applicable guidance, Minnesota OSHA Standards and MDH and CDC
              Guidelines in its workplaces.

    e. Child care. Licensed child care providers, including child care centers,
       certified child care centers, family and group day care homes, and license
       exempt child care, may continue to operate and serve families. Child care
       providers continuing to operate must do so in accordance with the following
       requirements:

          i.    Child care providers other than family, friends, or neighbors providing
                license exempt care to children from only one household must adhere
                to the requirements set forth in paragraph 7.d of this Executive Order,
                including development and implementation of a COVID-19
                Preparedness Plan in accordance with applicable guidance for schools
                and child care available on the Stay Safe Minnesota website
                (https://staysafe.mn.gov/).

          ii.   Child care providers must comply with any public restrictions
                implemented by the manager or owner of property or facilities used by
                the program, including any restrictions set by schools or school
                districts on use of their facilities.

    f. Youth Programs. Youth programs that provide care or supervision of
       children can continue to operate if they can do so safely in accordance with
       the COVID-19 Prevention Guidance for Youth and Student Programs
       available on the Stay Safe Minnesota website (https://staysafemn.gov/).

          i.    “Youth Programs” means programs providing care or enrichment to
                children or adolescents that require registration and have on-site
                supervision. This includes certified child care centers, youth
                enrichment programs, programs exempt from licensure, community
                education classes, community center based programs, school age care



                                     17
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 54 of 90




                programs operated by public and private schools, parks and recreation
                programs, art programs, and day camps (but not overnight camps).
                “Youth Programs” does not include:

                   A. Licensed child care facilities or school-district summer
                      learning programs; or

                   B. Organized Youth Sports organizations and programs, described
                      in paragraph 7.g, unless the primary purpose of the program is
                      to provide care or supervision to children or youth, and not
                      provide sports instruction or competition.

          ii.   Youth Programs must adhere to the requirements set forth in paragraph
                7.d of this Executive Order, including development and
                implementation of a COVID-19 Preparedness Plan in accordance with
                guidance for youth and student programs available on the Stay Safe
                Minnesota website (https://staysafemn.gov/). COVID-19 Preparedness
                Plans must be distributed, available for review, and followed by
                participants and their parents or guardians.

          iii. Youth Programs must comply with any public health restrictions
               implemented by the manager or owner of property or facilities used by
               the program, including any restrictions set by schools or school
               districts on the use of their facilities.

    g. Organized Youth Sports. Organized Youth Sports organizations and
       programs must stop all in-person activities—including practices, group
       workouts, games, and tournaments.

          i.    “Organized Youth Sports” means any sports activity, where
                participants are children or adolescents, organized by an entity,
                association, club, or organization providing for registration of
                participants and oversight on a regular basis for a defined period of
                time. Sports activities within this definition include all sports offered
                by schools (public and nonpublic), the Minnesota State High School
                League, or similar organizations, as well as dance, cheerleading, and
                other sports traditionally offered by supplemental associations or
                organizations.

          ii.   The requirement in this paragraph, 7.g, that Organized Youth Sports
                organizations and programs stop in-person activities does not apply to:

                A. Child care providers and Youth Programs as set forth in paragraphs
                   7.e and 7.f that have as their primary purpose to provide care and
                   supervision to children or youth.

                B. Physical education instruction that meets academic requirements as
                   part of the school day.


                                      18
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 55 of 90




                C. Participation in outdoor recreational activities or sports by an
                   individual or individuals within a single household as allowed by
                   paragraph 6.b.

    h. Organized Adult Sports. Organized Adult Sports organizations and
       programs must stop all in-person activities—including practices, group
       workouts, games, and tournaments.

          i.    “Organized Adult Sports” means any sports activity, where
                participants are adults, organized by an entity, association, club, or
                organization providing for registration of participants and oversight on
                a regular basis for a defined period of time.

          ii.   The requirement in this paragraph, 7.h, that Organized Adult Sports
                stop in-person activities does not apply to:

                A. Participation in outdoor recreational activities or sports by an
                   individual or individuals within a single household as allowed by
                   paragraph 6.b of this Executive Order.

                B. Professional sports, meaning sports in which the athletes receive
                   non-de minimis payment for performance.

                C. Any collegiate or university institution team or athlete participating
                   in intercollegiate athletics, provided that the team or athlete
                   follows guidance for sports activities as listed in Recommendations
                   for Different Levels of COVID-19 Transmission Among Higher
                   Education Institutions, available at MDH’s Institutes of Higher
                   Education website
                   (https://www.health.state.mn.us/diseases/coronavirus/schools/ihe.
                   html).

    i. Higher education institutions. Higher education institutions, in consultation
       with their governing boards, may offer in-person classes or activities
       consistent with MDH guidelines for offering in-person or on-site activities and
       programming at higher education institutions. Higher education institutions
       must follow guidelines available at MDH’s Institutes of Higher Education
       website
       (https://www.health.state.mn.us/diseases/coronavirus/schools/ihe.html). This
       includes following parameters set forth in Recommendations for Different
       Levels of COVID-19 Transmission Among Higher Education Institutions,
       available at MDH’s Institutes of Higher Education website. Education and
       training programs not registered or licensed with OHE or part of the
       Minnesota State Colleges and Universities or University of Minnesota
       systems must follow the guidance provided by the state agency or governing
       board under which they are authorized to operate. In the absence of an




                                     19
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 56 of 90




       applicable state agency or governing board, higher education institutions must
       follow MDH guidelines.

          i.   Higher education definitions. For the purposes of paragraph 7.i of
               this Executive Order:

                  A. “Higher education institution” means the Minnesota State
                     Colleges and Universities, the University of Minnesota, private
                     colleges and universities and all other post-secondary
                     institutions, including but not limited to institutions licensed
                     and registered with the OHE, with a physical campus in the
                     State.

                  B. “Staff and instructors” means all employees, contractors, and
                     volunteers of a higher education institution, including but not
                     limited to janitorial and cleaning professionals, secretarial and
                     administrative professionals, instructors, instructor assistants,
                     researchers, research assistants, graduate assistants, faculty,
                     and administrators.

                  C. “Students” means any person enrolled at a higher education
                     institution.

                  D. “Activities” includes, but is not limited to, testing, short-term
                     training programs, student services, advising, clinical rotations
                     or placements, customized training, internships, campus visits,
                     programs, credit and non-credit classes, and all research
                     activities and functions.

         ii.   Requirements for higher education institutions. Higher education
               institutions must continue to establish and implement a higher
               education institution COVID-19 Preparedness Plan (“Higher Ed
               Plan”). Each Higher Ed Plan must provide for implementation of
               Minnesota OSHA Standards and MDH and CDC Guidelines in
               classrooms, labs, or other areas that students and staff may visit. Such
               requirements, which are adaptable to higher education institutions, are
               set forth in the general guidance available at the Stay Safe Minnesota
               website (https://staysafe.mn.gov) and other applicable guidelines.

                  A. Required Higher Ed Plan content. At a minimum, each
                     Higher Ed Plan must adequately address the following areas:

                          1. Follow OHE and MDH guidance. All in-person
                             activities must be subject to limitations set forth in
                             relevant OHE and MDH guidance.

                          2. Ensure that sick students and institution staff and
                             instructors stay home. Each Higher Ed Plan must


                                    20
 CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 57 of 90




                                  establish policies and procedures, including health
                                  screenings, that prevent sick students or institution staff
                                  and instructors from entering the institution for in-
                                  person or on-site activities.

                              3. Require social distancing and face-coverings. Each
                                 Higher Ed Plan must implement social distancing
                                 policies and procedures set forth by the CDC and
                                 MDH. Higher Ed Plans must also include signage in
                                 common areas to discourage gathering. Each Higher Ed
                                 Plan must ensure compliance with the applicable face-
                                 covering requirements set forth in Executive Order 20-
                                 81.

                              4. Implement cleaning and disinfection protocols. Each
                                 Higher Ed Plan must establish cleaning and disinfection
                                 protocols for areas within the institution where students,
                                 staff, and instructors may visit and provide an enhanced
                                 sanitizing, cleaning, and disinfecting regimen consistent
                                 with Minnesota OSHA Standards and MDH and CDC
                                 Guidelines for common areas.

                       B. Certification and signature. Institutional leadership
                          responsible for implementing the Higher Ed Plan must sign and
                          certify such Higher Ed Plan, affirming their commitment to
                          implement and follow the Higher Ed Plan.

                       C. Dissemination and posting. A higher education institution
                          must make its Higher Ed Plan available according to applicable
                          guidance.

                       D. Training. Higher education institutions must ensure that staff
                          and instructors are trained on the contents of their Higher Ed
                          Plan according to applicable guidance.

8. Respect for workers. Minnesotans must respect the efforts of employers and
   businesses to protect the safety of their workers and customers by complying with
   those businesses’ social distancing and hygiene instructions. Employers and
   businesses must post social distancing and hygiene instructions at entrances and in
   locations that can be easily seen by customers and visitors.

9. Enhanced local measures permitted. Nothing in this Executive Order or previous
   Executive Orders should be construed to prohibit or prevent political subdivisions
   from implementing, within their jurisdictions and pursuant to applicable law and
   authority, restrictions beyond the restrictions contained in this Executive Order, as
   long as those additional restrictions have a real or substantial relation to the public
   health crisis caused by COVID-19. Pursuant to Minnesota Statutes 2020, section


                                         21
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 58 of 90




           12.32, political subdivisions may not relax or reduce this Executive Order’s
           restrictions. In other words, to the extent that they have authority to do so, cities and
           other political subdivisions may take actions that are more protective of the public
           health but may not take actions that are less protective of the public health.

       10. Enforcement. I urge all Minnesotans to voluntarily comply with this Executive
           Order. Pursuant to Minnesota Statutes 2020, section 12.45, an individual who
           willfully violates this Executive Order is guilty of a misdemeanor and upon
           conviction must be punished by a fine not to exceed $1,000 or by imprisonment for
           not more than 90 days. Any business owner, manager, or supervisor who requires or
           encourages any of their employees, contractors, vendors, volunteers, or interns to
           violate this Executive Order is guilty of a gross misdemeanor and upon conviction
           must be punished by a fine not to exceed $3,000 or by imprisonment for not more
           than a year. In addition to those criminal penalties, the Attorney General, as well as
           city and county attorneys, may investigate and seek any civil relief available pursuant
           to Minnesota Statutes 2020, section 8.31, for violations or threatened violations of
           this Executive Order, including but not limited to injunctive relief, civil penalties in
           an amount to be determined by the court, up to $25,000 per occurrence, costs of
           investigation and reasonable attorney’s fees and costs, and other equitable relief as
           determined by the court in accordance with section 8.31. State and local licensing and
           regulatory entities that inspect businesses for compliance with rules and codes to
           protect the public are encouraged to assess regulated businesses’ compliance with this
           Executive Order and use existing enforcement tools to bring businesses into
           compliance. Nothing in this Executive Order is intended to encourage or allow law
           enforcement to transgress individual constitutional rights

Pursuant to Minnesota Statutes 2020, section 4.035, subdivision 2, and section 12.32, this
Executive Order is effective immediately upon approval by the Executive Council. It remains in
effect until the peacetime emergency declared in Executive Order 20-01 is terminated or until it
is rescinded by proper authority.

A determination that any provision of this Executive Order is invalid will not affect the
enforceability of any other provision of this Executive Order. Rather, the invalid provision will
be modified to the extent necessary so that it is enforceable.

Signed on November 18, 2020.



                                              _____________________________________
                                              Tim Walz
                                              Governor




                                                 22
         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 59 of 90




Filed According to Law:



_____________________________________
Steve Simon
Secretary of State



Approved by the Executive Council on November 19, 2020:



_____________________________________
Alice Roberts-Davis
Secretary, Executive Council




                                                               Filed on November 19, 2020
                                                               Office of the Minnesota
                                                               Secretary of State,
                                           23                  Steve Simon
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 60 of 90




               Exhibit B
     CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 61 of 90




MN Amateur
Sports ‐ Reconnect
November 5, 2020




                                                                     Exhibit B
                                   CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 62 of 90




                                                                                                 Today’s Invitees
State Entities                         USOPC Affiliates                 • Minnesota Twins                    • St. Paul Parks & Rec
• Minnesota Amateur Sports             • Special Olympics MN            • MN Cycling                         • Kokoro Volleyball
  Commission
                                       • MN Youth Athletic Services (MYAS) • MNUFC                           • Homegrown Lacrosse
• Minnesota State High School League
                                       • MN Youth Soccer                Local Groups, Associations, Leagues, & • Minnesota Recreation and Park
• MN Department of Health                                               Facilities                               Association
                                       • MN Softball
• MN Department of Education                                            • MIAMA                              • North High School
                                       • Minnesota Swimming
• MN Information & Technology                                           • YMCA North                         • City of Mankato
                                       • Minnesota Hockey
• MN Assoc. of School Administrators                                    • Autism Society of Minnesota        • League of Minnesota Cities
                                       • USTA Northern
                                                                        • National Sports Center             • Club 43 Volleyball/Basketball
                                       • MN Ultimate
                                                                        • Norden Strategies                  • St. Paul Public Schools
                                       • City of Skate
                                                                        • St. Paul Figure Skating Club
                                       • Twin Cities Soccer League
                                                                        • Metro Baseball League
                                       • MN USA Wrestling
                                                                        • AKA Sports
                                       • MN Weightlifting
                                                                        • ISD 196
                                       • MN Youth Ski League
                                                                        • North Shore Gymnastics
                                       • USA Volleyball
                                                                        • MPRB
                                       • USA Track & Field
                CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 63 of 90




                                                                     Today’s Agenda

1. Welcome
2. Message from Commissioner Tomes
3. Message from the Minnesota Amateur Sports Commission
4. Youth sports and Community Education facilities
5. MDH Decision Tree ‐ What to do if I have a case on my team?
   What to do about an exposure?
6. MN Statues that require reporting COVID cases
7. CDC recommendation on household exposures
8. Statewide Snapshot (COVID rates by region)
9. Discussion – How we can get better buy‐in/broader reach on our
   guidelines and policies?
 CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 64 of 90




Message from Commissioner Tomes
        CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 65 of 90




https://www.health.state.mn.us/diseases/coronavirus/schools/exguide.pdf
                 CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 66 of 90




                                                                     Why 14 Days?

• Kris Ehresmann, the health department’s director of infectious disease
  epidemiology, said, “The point of the test is to identify positives quickly.
  But the incubation period for COVID is 14 days. If you test negative at two
  to three days, there are 11 to 12 days left in the incubation period in which
  you could develop illness. That is why a negative test doesn’t release you
  from quarantine.”
• Schultz added that “close contact” of 15 minutes within 6 feet also is
  standard for gauging COVID exposure. He added that “determining the
  amount of contact is difficult” in fast‐moving sports situations where player
  interaction and activity level (including breathing) might vary.
• For sports, the MDH recommendation is that if an individual with a lab‐
  confirmed positive participates in a practice while infectious (48 hours
  prior to becoming symptomatic) the whole team should be treated as
  “exposed” and self‐isolate for 14 days from last contact.
                CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 67 of 90




                                                            COVID‐19 REPORTING

• The communicable disease requires reporting under Minnesota
  Statutes allows requires “other persons” to report under Minnesota
  Rules, Chapter 4605.7070. It specifically says:

4605.7070 OTHER REPORTS.
• It shall be the duty of any person in charge of any institution, school,
  childcare facility or camp, or any other person having knowledge of
  any disease which may threaten the public health, to report
  immediately the name and address of any person or deceased person
  suspected of having the disease to the commissioner.
                    CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 68 of 90




                                        COVID is also a reportable disease under 4605.7080.

NEW DISEASES AND SYNDROMES; REPORTING AND SUBMISSIONS.

Subpart 1.
Disease selection.
The commissioner shall, by public notice, require reporting of newly recognized or
emerging diseases and syndromes suspected to be of infectious origin or previously
controlled or eradicated infectious diseases if:
A.
the disease or syndrome can cause serious morbidity or mortality; and
B.
report of the disease or syndrome is necessary to monitor, prevent, or control the disease
or syndrome to protect public health.

If the association has questions, they should speak with their attorney.
                   CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 69 of 90




                              CDC ‐ Who Needs to Quarantine?

• People who have been in close contact with someone who has COVID‐19—excluding
  people who have had COVID‐19 within the past 3 months.
• People who have tested positive for COVID‐19 do not need to quarantine or get tested
  again for up to 3 months as long as they do not develop symptoms again. People who
  develop symptoms again within 3 months of their first bout of COVID‐19 may need to be
  tested again if there is no other cause identified for their symptoms.
• What counts as close contact?
• You were within 6 feet of someone who has COVID‐19 for a total of 15 minutes or more
• You provided care at home to someone who is sick with COVID‐19
• You had direct physical contact with the person (hugged or kissed them)
• You shared eating or drinking utensils
• They sneezed, coughed, or somehow got respiratory droplets on you
                 CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 70 of 90




                                                              Household Exposures

When to start and end quarantine when exposed to a lab‐confirmed case of
COVID‐19
https://www.cdc.gov/coronavirus/2019‐ncov/if‐you‐are‐sick/quarantine.html

Scenario 1: Close contact with someone who has COVID‐19—will not have further
close contact
Your last day of quarantine is 14 days from the date you LAST had close contact.

Scenario 2: Close contact with someone who has COVID‐19—live with the person
but can avoid further close contact
Your last day of quarantine is 14 days from when the person with COVID‐19 began
home isolation
                    CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 71 of 90




                                              Household Exposures Continued

Scenario 3. Under quarantine and had additional close contact with someone who has
COVID‐19
You will have to restart your quarantine from the last day you had close contact with anyone in
your house who has COVID‐19. Any time a new household member gets sick with COVID‐19
and you had close contact, you will need to restart your quarantine.
Date of additional close contact with person who has COVID‐19 + 14 days = end of quarantine

Scenario 4: Live with someone who has COVID‐19 and cannot avoid continued close contact
You should avoid contact with others outside the home while the person is sick, and quarantine
for 14 days after the person who has COVID‐19 meets the criteria to end home isolation.
Date the person with COVID‐19 ends home isolation + 14 days = end of quarantine

Visit CDC website for calendar visualization of each scenario ‐
https://www.cdc.gov/coronavirus/2019‐ncov/if‐you‐are‐sick/quarantine.html
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 72 of 90




          Cases are on the Rise Across in all Regions
                        CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 73 of 90




                                                                                                     Q&A
Quarantine inconsistencies – We have had some questions come in about inconsistencies in different areas of
the state of quarantine recommendations from the Department of Health, or local county health departments.
As an example, some teams wondering why they have to quarantine after playing an opponent who tested
positive, and then in other areas of the state, that was not required.
• We’re aware of the various quarantine inconsistencies. There is no overall quarantine authority that weighs
  in on every situation which is what makes this challenging. Sometimes clubs might get quarantine
  recommendations from us, some might get it from their local public health, some may decide on their own
  without consulting with public health. And to further complicate things, exposures can be interpreted in
  different ways, or facts may change about an exposure, leading to different quarantine guidance.

Mask refusal – How are facilities or organizations handling those who refuse to wear a mask? Some cite
allergies or medical conditions for their reason not to be able to wear one. Can a doctor’s note be required?
• When we’ve asked our MDH attorneys about this issue, they tell us that there are some suggestions in the
   face covering executive order, and to refer people to the executive order, and a rink or club should also
   consult with their attorney for legal interpretation of the executive order
               CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 74 of 90




                                                                               Q&A
11/5/2020 Snapshot
Rampant spread

• 3,956 cases – new high number; 25 deaths
• Third consecutive day of record new cases
• 900+ people are hospitalized
• 200+ are in the ICU
• We’re at 98% ICU capacity in the metro
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 75 of 90




                                                                Q&A
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 76 of 90




                                                                Q&A
     CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 77 of 90




Questions, Comments, Discussion
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 78 of 90




               Exhibit C
                    CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 79 of 90

               COVID-19 in Wisconsin High School Athletics: Study Summary

                                                                BACKGROUND
COVID-19 has had an unprecedented impact on virtually every aspect of our lives. We recognize that the
cancelation of school and sports has had profound negative impacts on the physical and mental health of
adolescent athletes, but there is little information regarding the risk of contracting COVID-19 through sport
participation. In an attempt to provide some initial information to inform ongoing discussions around youth
sports, we collaborated with the Wisconsin Intercollegiate Athletic Association (WIAA) to collect data
regarding the incidence of COVID-19 among high school athletes and the procedures being utilized by high
schools to reduce the spread of COVID-19.

In May of 2020, we conducted a nationwide survey of over 13,000 adolescent athletes regarding the impacts
of school and sport cancelation due to COVID-19 on physical activity and mental health. Comparing the data
from 3,200 Wisconsin athletes within this sample to data we had collected from over 5,000 Wisconsin
adolescent athletes prior to COVID-19, we found that physical activity levels had dropped by 50% during the
pandemic, and symptoms of depression had increased dramatically. Prior to 2020, less than 10% of Wisconsin
athletes reported moderate to severe symptoms of depression. Following the widespread cancelation of
school and spring sports due to COVID-19, this number had risen to 33%. In the full nationwide sample, 38%
of adolescent athletes reported moderate to severe depression and 35% reported moderate to severe anxiety.
(The full study results are available here.)

Nonetheless, we acknowledge that COVID-19 is a dangerous disease that continues to spread throughout the
country. It remains unclear, however, whether sport participation with risk mitigation procedures in place
increases the risk of children contracting COVID-19 and potentially passing the virus on to other individuals.
Together with the WIAA, we distributed a survey to all of the high schools in Wisconsin regarding sport
reinitiation, COVID-19 cases, and risk reduction procedures being utilized during fall of 2020. The information
presented here is intended to contribute to ongoing discussions and add to the growing body of evidence
regarding the risk of COVID-19 within youth sports.

                                                             MAJOR FINDINGS

Surveys were completed by 207 schools that had restarted sports, representing over 30,000 student-athletes, over
16,000 practices and over 4,000 competitive games in September 2020.
      271 cases of COVID-19 were reported among student-athletes. No cases resulted in hospitalization or death.
      This represents lower case and incidence rates than 14-17 year olds in Wisconsin from 9/6/2020 to 10/3/2020:
                                                               WI High School Athletes               WI 14-17 Year Oldsa
        Total Cases                                                         271                               2318
        Total Population                                                  30074                              223936
                             b
        Total Person-Days                                                846705                             6270198
        Case Rate (cases per 100,000 children)                              901                               1035
                                                      c
        Incidence Rate (cases per person-day)                           0.000320                           0.000370
       aData accessed 10/20/20 at https://www.dhs.wisconsin.gov/covid-19/cases.htm#youth. bPerson-days represents the total number of days all individuals
       participated during the study period. cIncidence rate ratio 0.86 [95% CI: 0.58-1.3], p=0.59.

                                                                                                                               Exhibit C
                         CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 80 of 90


COVID-19 cases and incidence were determined for the fall sports in which 50 or more schools reported participation.
            No sports were found to have a higher incidence rate of COVID-19 than 14-17 year olds in Wisconsin from
             9/6/2020 to 10/3/2020:
                            Schools      Players      Cases      Person-Days        Case Ratea        Incidence Rateb           IRR [95%CI]c              Pc
 Cheer/Dance                   73         1337          19          49520               1420              0.000384            1.05 [0.64-1.60]          0.87
 Cross Country                186         4708          41          182293               871              0.000225            0.61 [0.44-0.82]         0.001
 Football                     162         8228          86          187881              1050              0.000458            1.24 [0.99-1.50]         0.051
 Golf - Girls                  68          831          7           33819                842              0.000207            0.57 [0.24-1.10]          0.12
 Soccer - Boys                103         3147          27          72494                858              0.000372            1.01 [0.67-1.50]          0.97
 Swimming                      62         1202          15          44411               1250              0.000338            0.93[0.53-1.50]           0.73
 Tennis - Girls                78         2138          13          84611                608              0.000154            0.42 [0.23-0.69]         0.001
 Volleyball - Girls           179         7454          59          170211               792              0.000347            0.94 [0.72-1.20]          0.63
aCases per 100,000 players. bCases per person-day, in which person-days represents the total number of days all individuals participated during the study period..
cIncidence rate ratio [95% Confidence Interval] and significance level for comparison to COVID-19 incidence among 14-17 year olds in Wisconsin from 9/6/2020 to
10/3/2020; IRR >1 indicates increased COVID-19 incidence rate relative to WI 14-17 year olds, while IRR<1 indicates lower incidence rate. Data accessed 10/20/20 at
https://www.dhs.wisconsin.gov/covid-19/cases.htm#youth.



Schools were asked to report the source of the transmission of any positive cases, if known.
            Of the 209 cases among players with a known source, only 1 (<0.5%) was attributed to participation in sports:

             Source                                                      Number (%)
             Household Contact                                           115 (55.0%)
             School Contact (not sport)                                    5 (2.4%)
             Community Contact (not sport or school)                      85 (40.7%)
             Sport Contact                                                 1 (0.5%)
             Other Contact                                                 3 (1.4%)
             Unknown                                                      62 (29.7%)


Schools were asked if classes were being conducted in-person or virtually during the study period.
            The incidence of COVID-19 among athletes did not differ between schools with virtual versus in-person
             instruction:
                                                                                 In-Person                Virtual
             Number of Schoolsa                                                      182                     16
             Total Cases                                                             243                     25
             Total Population                                                      26342                   2523
             Total Person-Daysb                                                    774726                  71979
             Cases Rate (cases per 100,000 Student-Athletes)                         922                    991
             Incidence Rate (cases per player-day)c                               0.000314               0.000347
             aNine  schools did not respond regarding in-person versus virtual school instruction. bPerson-days represents the total number of days all
             individuals participated during the study period. cIncidence rate ratio 0.86 [95% CI: 0.58-1.3], p=0.59.
                   CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 81 of 90

Schools were asked about the presence of a formal plan regarding COVID-19 and risk mitigation procedures.
       100% of the schools reported that they had a formal plan in place regarding COVID-19 risk reduction. The
        median number of procedures utilized was 8 per school. The number and proportion of schools reporting the
        use of specific procedures:

         Risk mitigation procedure                                      Number of Schools (%)
         Player/staff symptom monitoring                                      186 (89.9%)
         Player/staff temperature checks at home                              137 (66.2%)
         Player/staff temperature checks on site                              86 (41.5%)
         Face mask use for players off the field                              176 (85.0%)
         Face mask use for staff                                              203 (98.1%)
         Social distancing for players off the field                          171 (82.6%)
         Social distancing for staff                                          176 (85.0%)
         Increased facility disinfection                                      195 (94.2%)
         Staggered arrival and departure times for events                     91 (44.0%)
         Face mask use for players while playing                              173 (83.6%)
         Social distancing for players while playing                          89 (43.0%)


                                                       CONCLUSIONS

These findings suggest that participation in sports is not associated with an increased risk of COVID-19 among Wisconsin
high school student-athletes. The total case rate and incidence rate reported by this statewide sample representing
over 30,000 student-athletes are lower than those reported by the Wisconsin Department of Health Services for 14-17
year olds during the same time period. In fact, no specific sport had a statistically higher incidence rate than the
background incidence among adolescents across the state during the same time period. Furthermore, while the number
of schools utilizing virtual instruction was small, we identified no difference in COVID-19 incidence between student-
athletes from schools with in-person versus virtual instruction.

In addition, these findings agree with the existing literature regarding COVID-19 severity in children, as none of the cases
were reported to result in hospitalization or death. Although 30% of the reported cases did not have an identified
source, only 1 (<0.5%) of the cases with a reported source was attributed to transmission during sports activities.
Finally, all of the respondent high schools reported having a formal COVID-19 plan in place, and the majority reported
utilizing a broad range of risk mitigation procedures.

While we hope that this information will help contribute to the ongoing discussions about the relative risks and benefits
of youth sport participation, we should recognize that COVID-19 risk will vary in different areas of the country and across
age groups. Therefore, efforts to assess COVID-19 risk among youth athletes should be expanded and replicated in
other populations in order to provide a more complete picture of the risk of COVID-19 transmission during sport
participation.
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 82 of 90




               Exhibit D
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 83 of 90




                                                                Exhibit A
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 84 of 90
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 85 of 90
CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 86 of 90
       CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 87 of 90




Upper Mall Center View




                                                                       Exhibit D
       CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 88 of 90




Upper Mall from MLK




Upper Mall West View
       CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 89 of 90




Upper Mall East View




Upper Mall East View
      CASE 0:20-cv-02505-PAM-HB Doc. 1 Filed 12/10/20 Page 90 of 90


Aurora Promenade top of steps




 Aurora Promenade East View
